 

STOCK AND ASSET PURCHASE AGREEMENT

 

 

BETWEEN

 

ALPHARMA INC.,

 

THE OTHER SELLERS NAMED HEREIN

 

AND

 

ACTAVIS GROUP HF.

 

 

 

 

 

October 17, 2005

 

 

 

 

TABLE OF CONTENTS



Section 1. Definitions. *



Section 2. Purchase and Sale of the Target Shares and the Acquired Assets *



(a) Basic Transaction *

(b) Preliminary Purchase Price *

(c) The Closing *

(d) Deliveries at Closing *

(e) Preparation of Closing Date Pro Forma Balance Sheet *

(f) Adjustment to Preliminary Purchase Price *

(g) U.K. Acquisition *

(h) Alpharma (Foshan) Pharmaceutical Co., Ltd. *



Section 3. Representations and Warranties Concerning Transaction *



(a) Sellers' Representations and Warranties *

(b) Buyer's Representations and Warranties *



Section 4. Representations and Warranties Concerning the Sellers and the Target
Companies and Their Subsidiaries *



(a) Organization, Qualification, and Corporate Power *

(b) Capitalization *

(c) Non-contravention *

(d) Title to Tangible Assets *

(e) Subsidiaries *

(f) SEC Reports; Financial Statements; No Undisclosed Liabilities *

(g) Events Subsequent to December 31, 2004 *

(h) Legal Compliance *

(i) Tax Matters *

(j) Real Property *

(k) Intellectual Property *

(l) Contracts *

(m) Litigation *

(n) Employee Benefits *

(o) Environmental, Health, and Safety Matters *

(p) Labor Matters *

(q) Insurance *

(r) Product Liability *

(s) Customers and Suppliers *

(t) Reserves *

(u) Regulatory Matters *

(v) Certain Business Relationships with the Asset Sellers, the Target Companies
and Their Subsidiaries *

(w) Disclosure Generally *

(x) Disclaimer of Other Representations and Warranties *



Section 5. Pre-Closing Covenants *



(a) General *

(b) Notices and Consents *

(c) Operation of Business *

(d) Full Access *

(e) Notice of Developments *

(f) ISRA Compliance *



Section 6. Post-Closing Covenants *



(a) General *

(b) Litigation Support *

(c) Transition *

(d) Covenant Not to Compete; Nonsolicitation *

(e) Use of Name and Trademarks *

(f) Employee Benefits Matters. *

(g) Labor Matters; WARN Act *

(h) Insurance *

(i) Confidentiality. *

(j) Post-closing ISRA Obligations. *

(k) Cooperation Relating to Exercises of Stock Options *

(l) Payment of Bonus Obligations *



Section 7. Conditions to Obligation to Close *



(a) Conditions to Buyer's Obligation *

(b) Conditions to Sellers' Obligation *



Section 8. Remedies for Breaches of This Agreement. *



(a) Survival of Representations and Warranties *

(b) Indemnification Provisions for Buyer's Benefit *

(c) Indemnification Provisions for Sellers' Benefit *

(d) Matters Involving Third Parties *

(e) Limitations on Indemnification. *

(f) Determination of Adverse Consequences *

(g) Exclusive Remedy *



Section 9. Tax Matters *



(a) Tax-Sharing Agreements *

(b) Tax Indemnification *

(c) Returns for Periods Through the Closing Date *

(d) Tax Proceedings *

(e) Code Section338(h)(10) Election *

(f) Indemnification for Post-Closing Transactions *

(g) Post-Closing Transactions Not in Ordinary Course *

(h) Tax Refunds and Credits *

(i) Cooperation *

(j) VAT *

(k) Exclusive Tax Remedy *



Section 10. Termination *



(a) Termination of Agreement *

(b) Effect of Termination *



Section 11. Miscellaneous *



(a) Press Releases and Public Announcements *

(b) No Third-Party Beneficiaries *

(c) Entire Agreement *

(d) Succession and Assignment *

(e) Counterparts *

(f) Headings *

(g) Notices *

(h) Governing Law *

(i) Specific Performance *

(j) Amendments and Waivers *

(k) Severability *

(l) Expenses *

(m) Transfer Taxes *

(n) Allocation of Purchase Price *

(o) Construction *

(p) Incorporation of Exhibits, Annexes, and Schedules *

(q) Governing Language *



Exhibit A

-

Employees of the Business

Exhibit B-1

-

Target Pro Forma Balance Sheet

Exhibit B-2

-

Generic Pharmaceutical Business of Alpharma Inc. Balance Sheet Bridge

Exhibit C

-

Bill of Sale and Assignment

Exhibit D

-

Instrument of Assumption

Exhibit E

-

Financial Statements

Exhibit F

-

Alpharma Severance Plan

Exhibit G-1

-

Form of Copenhagen Facility Lease Agreement

Exhibit G-2

-

Form of Copenhagen Facility Toll Manufacturing Agreement

Exhibit G-3

-

Form of Skøyen Lease Agreement

Exhibit G-4

-

Form of Elizabeth Shared Facility Agreement

Exhibit G-5

-

Form of Piscataway Shared Facility Agreement

Exhibit G-6

-

Form of Elizabeth Facility Toll Manufacturing Agreement

Exhibit G-7

-

Form of API Supply Agreement

Exhibit G-8

-

Form of Vancomycin Distribution Agreements

Exhibit G-9

-

Form of IT Transition Services Agreement

Exhibit G-10

-

Form of Trademark License Agreement

Exhibit G-11

-

Form of Branded Pharmaceuticals Distribution Agreement

Exhibit G-12

-

Form of Administrative Services Agreement

Exhibit G-13

-

Form of Parmed Supply Agreement

Exhibit H-1

-

Form of Opinion of Kirkland & Ellis LLP

Exhibit H-2

-

Form of Opinion of Richards, Layton & Finger, P.A.

     

Annex I

-

Target Companies

Annex II-A

-

Acquired Assets

Annex II-B

-

Certain Assets in Elizabeth Facility

Annex III

-

Assumed Liabilities

Annex IV

-

Indebtedness

Annex V

-

Exceptions to Seller's Representations and Warranties Concerning Transaction

Annex VI

-

Exceptions to Buyer's Representations and Warranties Concerning Transaction

     

Disclosure Schedule

-

Exceptions to Representations and Warranties Concerning the Target Companies and
Their Subsidiaries

     

Allocation Schedule

-

Purchase Price Allocation

 

 

STOCK AND ASSET PURCHASE AGREEMENT

This Stock and Asset Purchase Agreement (this "Agreement") is entered into as of
October 17, 2005, by and among Actavis Group hf., a corporation organized under
the laws of Iceland ("Buyer"), Alpharma Inc., a Delaware corporation ("Seller"),
Alpharma Bermuda G.P., a Bermuda general partnership ("Alpharma Bermuda"),
Alpharma (Luxembourg) S.a.r.l., a company organized under the laws of Luxembourg
("Alpharma S.a.r.l."), Cox Investments Limited, a company organized under the
laws of the United Kingdom ("Cox Investments"), Barre Parent Corporation, a
Delaware corporation ("Barre"), Purepac Pharmaceutical Holdings, Inc., a
Delaware corporation ("Purepac Holdings"), Alpharma U.S. Inc., a Delaware
corporation ("Alpharma U.S."), Alpharma (U.K.) Limited, a company organized
under the laws of the United Kingdom ("Alpharma U.K."), Alpha-Lux Investments
S.a.r.l., a company organized under the laws of Luxembourg ("Alpharma
Luxembourg"), Alpharma ApS, a company organized under the laws of Denmark
("Alpharma Denmark"), Alpharma Holding, Inc., a Delaware corporation ("Alpharma
Holding" and, collectively with Seller, Barre, Purepac Holdings, Alpharma U.S.,
Alpharma Luxembourg and Alpharma Denmark, the "Share Sellers"), and Alpharma AS,
a company organized under the laws of Norway ("Alpharma Norway" and,
collectively with Alpharma Denmark and Alpharma Luxembourg, the "Asset
Sellers"). Buyer, Seller, the Share Sellers and the Asset Sellers are referred
to collectively herein as the "Parties."

Seller indirectly owns and the Share Sellers directly own all of the outstanding
capital stock of certain of Seller's Subsidiaries listed on Annex I attached
hereto (the "Target Companies"). Seller also indirectly owns all of the
outstanding capital stock of Asset Sellers.

This Agreement contemplates a transaction (the "Transaction") in which (i) Buyer
will purchase from the Share Sellers, and the Share Sellers will sell to Buyer,
all of the outstanding capital stock of the Target Companies in return for cash,
(ii) Buyer will purchase from the Note Sellers (as defined below), and the Note
Sellers will sell and assign to Buyer, all of the Note Sellers' interests in and
rights under the German Loan (as defined below) and the U.K. Note (as defined
below), and (iii) Buyer will purchase from the Asset Sellers, and the Asset
Sellers will sell to Buyer, certain assets and liabilities of the Asset Sellers
in return for cash.

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

SECTION 1.      Definitions.

"Acquired Assets" means all of the right, title and interest that Seller and its
Subsidiaries possess in and to all of the assets and properties (whether real,
personal or mixed or tangible or intangible) of every kind and description,
wherever located, of the Asset Sellers related to the Business and those assets
that are described on Annex II-A attached hereto; provided, however, that in no
case shall the Acquired Assets include (i) any Intellectual Property or Business
Application related to Vancomycin, Collistan or Kadian, (ii) the corporate
charter, qualifications to do business as a foreign corporation, arrangements
with registered agents relating to foreign qualifications, taxpayer and other
identification numbers, seals, minute books, stock transfer books, blank stock
certificates, and other documents relating to the organization, maintenance and
existence of any of the Asset Sellers as a corporation or other entity,
(iii) any Cash or Intercompany Receivables, (iv) any refund, credit or other
asset relating to any Pre-Closing Period Income Tax, and any refund, credit or
other asset relating to any Pre-Closing Period Non-Income Tax except to the
extent that such Pre-Closing Period Non-Income Tax is reflected on the Closing
Date Pro Forma Balance Sheet, (v) any of the rights of Seller or any of the
Asset Sellers under this Agreement (or any side agreement between Seller or any
Asset Seller on the one hand and Buyer on the other hand entered into on or
after the date of this Agreement), (vi) any insurance policy under the Alpharma
Global Insurance Program other than the Foreign Local Insurance Policies,
(vii) Kadian, or (viii) the assets located in the Manufacturing Facility in
Elizabeth, New Jersey described on Annex II-B attached hereto.

"Acquired IP Assets" means any Intellectual Property included in the Acquired
Assets.

"Actual Value" has the meaning set forth in 0 below.

"Administrative Services Agreement" has the meaning set forth in 0 below."

"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, liabilities, obligations, Taxes, liens, site assessment and
remediation costs arising under any Environmental, Health, and Safety
Requirements, losses, expenses, and fees, including court costs and reasonable
fees and expenses of counsel, environmental consultants and other experts.

"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

"Affiliated Group" means any affiliated group within the meaning of Code
Section1504(a) or any similar group defined under a similar provision of state,
local or foreign law.

"Alpharma Bermuda" has the meaning set forth in the preface above.

"Alpharma Credit Agreement" means the Credit Agreement dated as of October 17,
2005 by and among Seller and certain of its Subsidiaries and Bank of America,
N.A., as Administrative Agent, and the lenders party thereto from time to time,
as amended, supplemented or otherwise modified from time to time and any credit
agreement which it replaces.

"Alpharma Credit Agreement Lien" means any security interest, pledge or other
Lien in existence immediately prior to the Closing under the Alpharma Credit
Agreement with respect to the Acquired Assets, Target Shares or any assets of
the Target Companies or their Subsidiaries.

"Alpharma Denmark" has the meaning set forth in the preface above.

"Alpharma Global Insurance Program" means the portfolio of property, casualty
and executive liability insurance policies of Seller and its Subsidiaries with
respect to the operations of Seller and its Subsidiaries which are negotiated
and administered by Seller's corporate risk management department (including the
Global Liability, Global Property, Global Transit, Surety, Director's and
Officer's Liability and other executive management liabilities policies, and the
U.S. Casualty program).

"Alpharma Holding" has the meaning set forth in the preface above.

"Alpharma Luxembourg" has the meaning set forth in the preface above.

"Alpharma Norway" has the meaning set forth in the preface above.

"Alpharma S.a.r.l." has the meaning set forth in the preface above.

"Alpharma U.K." has the meaning set forth in the preface above.

"Alpharma U.S." has the meaning set forth in the preface above.

"Ancillary Agreements" means, collectively, the Copenhagen Facility Lease
Agreement, the Copenhagen Facility Toll Manufacturing Agreement, the Skøyen
Lease Agreement, the Elizabeth Shared Facility Agreement, the Piscataway Shared
Facility Agreement, the Elizabeth Facility Toll Manufacturing Agreement, the API
Supply Agreement, the Vancomycin Distribution Agreements, the IT Transition
Services Agreement, the Trademark License Agreement, the Branded Pharmaceuticals
Distribution Agreement, the Administrative Services Agreement, the Parmed Supply
Agreement and the Finance Support Agreements.

"ANDA" means an abbreviated new drug application which is submitted to the FDA
for approval to manufacture and/or sell a pharmaceutical product in the United
States pursuant to the FDC Act.

"ANDA Product" means each Product designated as an ANDA Product on Section
4(u)(vii) of the Disclosure Schedule.

"Animal Health Business" means the assets and operations of the animal health
business of Seller and certain of its Subsidiaries that consists of research,
development, manufacture, distribution and sale of products to the animal
farming industry.

"API Business" means the business of Seller and certain of its Subsidiaries that
develops, manufactures and markets active pharmaceutical ingredients that are
used primarily in the manufacture of finished dose human pharmaceutical
products.

"API Supply Agreement" has the meaning set forth in 0 below.

"Asset Sellers" has the meaning set forth in the preface above.

"Assumed Employee Benefit Plan" means each Seller Employee Benefit Plan or
portion thereof that Buyer or any of its Subsidiaries retains or assumes as
required by applicable law or from which any Buyer Entities or any Employee
Benefit Plan maintained by Buyer Entities shall receive a transfer of assets or
liabilities pursuant to Section 6(f).

"Assumed Liabilities" means all liabilities and obligations of Seller with
respect to guarantees by Seller of any letters of credit and acceptances (or
instruments serving a similar function) issued or created for the account of the
Business and all of the liabilities and obligations of the Asset Sellers related
to the Business (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due), as described in Annex III
attached hereto or as reflected on the Closing Date Pro Forma Balance Sheet,
including (i) all liabilities of the Asset Sellers for unpaid Non-Income Taxes
of the Asset Sellers relating to the Business for any Pre-Closing Period, but
only to the extent such Tax liabilities do not exceed the reserve for Non-Income
Tax liabilities included in the Closing Date Pro Forma Balance Sheet, (ii) all
liabilities and obligations of the Asset Sellers under the agreements,
contracts, leases, licenses, and other arrangements related to the Business and
assigned to Buyer in accordance with the terms of this Agreement, (iii) all
liabilities and obligations of the Asset Sellers related to the Employees of the
Business and former employees of the Business employed by or formerly employed
by the Asset Sellers to the extent expressly assumed under Section 6(f) below,
(iv) all liabilities arising out of any personal injury and/or death or damage
to property relating to or arising in connection with the Products marketed,
distributed, sold or otherwise provided by, or on behalf of, any of the Asset
Sellers, except to the extent Insurance responds to any claims with respect to
such liabilities that arise prior to the Closing, (v) all liabilities and
obligations of the Asset Sellers with respect to any letters of credit and
acceptances (or instruments serving a similar function) issued or created for
the account of the Business, and (vi) all liabilities relating to the Pfizer
Litigation; provided, however, that the Assumed Liabilities shall not include
(x) any Excluded Liabilities, (y) any Retained Liabilities or (z) any liability
or obligation of any of the Sellers under this Agreement (or under any side
agreement between any of the Sellers on the one hand and Buyer on the other hand
entered into on or after the date of this Agreement).

"Barre" has the meaning set forth in the preface above.

"Bonus Obligations" means any payment accrued in respect of Employees of the
Business under the Executive Bonus Plan of Seller or any other bonus plan of
Seller or its Subsidiaries for the portion of Seller's fiscal year in which the
Closing Date occurs that has elapsed prior to the Closing Date (and for any
prior fiscal year, if not paid prior to the Closing Date) based on the level of
achievement of the bonus criteria specified in such plans for such bonuses;
provided that no payments payable under any sales incentive plans of Seller or
its Subsidiaries shall constitute Bonus Obligations.

"Branded Pharmaceutical Business" means the business of Seller and certain of
its Subsidiaries that develops, manufactures and markets Kadian and markets
Pexeva.

"Branded Pharmaceuticals Distribution Agreement" has the meaning set forth in 0
below.

"Branded Pharmaceutical Products" means all branded products sold on or after
the Closing Date as a branded product as opposed to an AB rated generic product.

"Business" means the assets, liabilities and operations of the worldwide generic
pharmaceutical business of Seller and its Subsidiaries that consists of
research, development, manufacture, distribution, sale and marketing of the
Products as conducted by Seller and its Subsidiaries as of the Closing Date;
provided that in no case does the Business include the Branded Pharmaceutical
Business, the Animal Health Business, the API Business or the Parmed Business.

"Business Application" has the meaning set forth in 0 below.

"Buyer" has the meaning set forth in the preface above.

"Buyer Election" has the meaning set forth in Section 2(g) below.

"Buyer Entities" means, as of and from the Closing Date, Buyer and its
Affiliates and the Target Companies and their Subsidiaries.

"Cash" means (a) cash and cash equivalents (including marketable securities and
short-term investments) calculated in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements and (b) all VAT
deposits.

"cGMPs" has the meaning set forth in 0 below.

"Closing" has the meaning set forth in 0 below.

"Closing Date" has the meaning set forth in 0 below.

"Closing Date Pro Forma Balance Sheet" has the meaning set forth in 0 below.

"Code" means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder by the United States Department of
Treasury.

"Collective Bargaining Agreements" has the meaning set forth in 0 below.

"Collistan" means the collistan finished pharmaceutical product as currently
sold by Seller and its Subsidiaries.

"Commitment Letters" has the meaning set forth in 0 below.

"Compliant" means, with respect to any information, that such information does
not contain any untrue statement of a material fact or omit to state any
material fact regarding the Business necessary in order to make such information
not misleading, in each case assuming such information is intended to be the
information to be used for a public offering of securities by the Business
pursuant to Regulation S-K and Regulation S-X and a registration statement on
Form S-1 (or any applicable successor form) under the Securities Act.

"Confidential Business Information" has the meaning set forth in 0 below.

"Confidential Information" means any information concerning the business and
affairs of Seller and its Subsidiaries that is not already generally available
to the public.

"Confidentiality Agreement" has the meaning set forth in 0 below.

"Controlling Party" has the meaning set forth in 0 below.

"Copenhagen Facility Lease Agreement" has the meaning set forth in 0 below.

"Copenhagen Facility Toll Manufacturing Agreement" has the meaning set forth in
0 below.

"Core Jurisdiction" means the United States, the United Kingdom or the Federal
Republic of Germany (or any political subdivision of the foregoing).

"Covered Products" means the Products of the Business as of the Closing Date and
the products that are listed in the letter, dated the date of this Agreement, of
Seller to Buyer, a copy of which letter has been delivered to Seller
concurrently herewith.

"Cox Investments" has the meaning set forth in the preface above.

"Cox Liabilities" means all of the liabilities and obligations of, or related to
the ownership or operation of, Cox Investments (whether known or unknown,
whether contractual or otherwise, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), but not any of the liabilities
or obligations of any Affiliates or Subsidiaries of Cox Investments.

"Current Assets" means the sum of the dollar amounts reflected on the Target Pro
Forma Balance Sheet and the Closing Date Pro Forma Balance Sheet, respectively,
for accounts receivable, inventory, prepaid expenses and other items that would
be classified as "current assets" in accordance with GAAP; provided, however,
that Cash, any refund, credit or other asset relating to any Income Tax,
Intercompany Receivables and prepaid insurance obligations related to the
Alpharma Global Insurance Program shall be excluded from such sum.

"Current Liabilities" means the sum of the dollar amounts reflected on the
Target Pro Forma Balance Sheet and the Closing Date Pro Forma Balance Sheet,
respectively, for accounts payable and accrued expenses and other items that
would be classified as "current liabilities" in accordance with GAAP; provided,
however, that accruals with respect to Income Taxes for any Pre-Closing Period,
Intercompany Payables, Bonus Obligations, and any Retention Arrangements shall
be excluded from such sum.

"DEA" has the meaning set forth in Section 4(u)(i) below

"Disclosure Schedule" has the meaning set forth in 0 below.

"Draft Closing Date Pro Forma Balance Sheet" has the meaning set forth in 0
below.

"Elizabeth Facility Toll Manufacturing Agreement" has the meaning set forth in 0
below.

"Elizabeth Shared Facility Agreement" has the meaning set forth in 0 below.

"Employee Benefit Plan" means any "employee benefit plan" (as such term is
defined in ERISA Section 3(3)) and any other plan, program, arrangement,
practice or agreement providing for compensation, severance, termination pay,
deferred compensation, retirement, pension, bonus awards, performance awards,
retention or other change in control awards, incentive compensation, stock or
stock-related awards, fringe benefits or other material employee benefits of any
kind, whether written or unwritten or otherwise, funded or unfunded.

"Employee Pension Benefit Plan" has the meaning set forth in ERISA Section 3(2).

"Employee Welfare Benefit Plan" has the meaning set forth in ERISA Section 3(1).

"Employees of the Business" means (i) all Persons employed on the Closing Date
by the Target Companies and their Subsidiaries, except those employees listed on
Exhibit A attached hereto and (ii) those employees of the Asset Sellers who on
the Closing Date work in the operation of the Business (such employees as of the
date hereof listed on Exhibit A attached hereto), including in all cases, any
Inactive Employees.

"Environmental, Health, and Safety Requirements" means all federal, state,
local, and foreign statutes, regulations, ordinances, legally binding rulings or
other requirements of any Governmental Entity, other than statutes, regulations,
ordinances, rulings or other requirements of any Governmental Entity, including
the FDA, the U.S. Drug Enforcement Agency, the Centers for Medicare and Medicaid
Services of the U.S. Department of Health and Human Services, and Foreign
Authorities, with respect to the manufacture, sale, labeling, storing, testing,
distribution, promotion and marketing of the Products, concerning public health
and safety, worker health and safety, pollution, or protection of the
environment, including all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
as such requirements are enacted and in effect on or prior to the Closing Date.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

"ERISA Affiliate" means each entity that is treated as a single employer with
any of the Target Companies for purposes of Code Section 414.

"Excluded Liabilities" means (a) any liabilities of any of the Asset Sellers
accrued prior to or as of the Closing Date with respect to Bonus Obligations,
(b) any liabilities of any of the Asset Sellers and their Affiliates arising out
of any personal injury and/or death or damage to property relating to the
Products marketed, distributed, sold or otherwise provided by, or on behalf of,
any of the Sellers or their Subsidiaries to the extent Insurance responds to any
claims with respect to such liabilities that arise prior to the Closing, (c) any
Intercompany Payables that are liabilities of the Asset Sellers, (d) Sellers'
pension liabilities (except for liabilities with respect to pensions to be
transferred under 0), (e) Tax liabilities of the Asset Sellers for which the
Sellers are responsible under 0, (f) accruals for U.S. audit fees related to the
audit by BDO Seidman, LLP of Seller's consolidated financial statements for the
year ended December 31, 2005, (g) any liabilities of any of the Asset Sellers
relating to the Animal Health Business, the API Business, the Branded
Pharmaceutical Business, the Parmed Business or the research, development or
manufacture of Vancomycin, (h) any Indebtedness of any of the Asset Sellers,
(i) any liabilities of any of the Asset Sellers to any current or former
stockholder of any of the Asset Sellers to the ownership or issuance of any
capital stock or other equity interest of the Asset Sellers, (j) any liabilities
of any of the Asset Sellers relating to any reports, schedules, forms,
statements or other documents filed by Seller or any of its Subsidiaries with
the SEC, (k) any liabilities of any of the Asset Sellers with respect to ISRA
and any regulatory filings, site investigation or site remediation activities
required pursuant to ISRA, including but not limited to ISRA Compliance
obligations under this Agreement except to the extent arising from releases of
Hazardous Substances occurring after the Closing Date, and (l) any liabilities
of any of the Asset Sellers or their Affiliates to pay any fees or commissions
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement or the Ancillary Agreements.

"FDA" means the United States Food and Drug Administration, and any successor
agency or entity thereto that may be established hereafter.

"FDC Act" means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Section 301,
et seq., as amended.

"Final Pro Forma Working Capital" means the Working Capital set forth on the
Closing Date Pro Forma Balance Sheet.

"Finance Support Agreements" has the meaning set forth in 0 below.

"Financial Statements" has the meaning set forth in 0 below.

"Financing" has the meaning set forth in 0 below.

"Foreign Authorities" has the meaning set forth in 0 below.

"Foreign Local Insurance Policies" means those certain property, casualty or
executive liability policies of the Asset Sellers which are not associated with
or part of the Alpharma Global Insurance Program to the extent such policies are
assignable and relate solely to the Business.

"Foreign Target Companies" means all Target Companies other than the U.S. Target
Companies.

"GAAP" means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

"German Loan" means the Loan Agreement, effective as of June 18, 1999, between
Alpharma Bermuda, as lender, and Alpharma-Isis GmbH & Co. KG, as borrower, for
an original principal outstanding amount of $151,534,261, as amended,
supplemented or modified and in effect as of the date of this Agreement.

"Governmental Entity" means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court,
tribunal or arbitrator (public or private); provided that such term shall not be
deemed to refer to any Taxing Authority.

"Hart-Scott-Rodino Act" means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

"Hazardous Substance" means any pollutant, contaminant, chemical, petroleum or
any fraction thereof, asbestos or asbestos-containing-material, polychlorinated
biphenyls, or toxic or otherwise hazardous substance, material or waste,
including all substances, materials or wastes regulated or giving rise to
liability under any Environmental, Health, and Safety Requirement.

"High Value" has the meaning set forth in 0 below.

"Hypothetical Asset Sale" has the meaning set forth in Section 9(e)(i) below.

"Hypothetical Stock Sale" has the meaning set forth in Section 9(e)(i) below.

"Inactive Employees" means Employees of the Business who as of the Closing Date
are on approved leave of absence (including medical leave and short-term or
long-term disability) or vacation provided that such Person returns to work
within 180 days after the Closing or is otherwise entitled to reinstatement
under any applicable law upon presenting themselves for duty to the Business.

"Income Tax" means any U.S. federal, state or local, or non-U.S. income tax
measured by or imposed on net income, including any interest, penalty, or
addition thereto, whether disputed or not.

"Income Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto.

"Indebtedness" means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than accounts payable for goods and
services incurred in the Ordinary Course of Business and payable in accordance
with customary practices), (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all liabilities
in respect of capital leases, (d) all obligations of such Person in respect of
letters of credit and acceptances (or instruments serving a similar function)
issued or created for the account of such Person other than those set forth on
Annex IV attached hereto, (e) all liabilities secured by any Lien other than
Permitted Liens on any property owned by such Person even though such Person has
not assumed or otherwise become liable for the payment thereof, (f) any
guarantee of such Person with respect to liabilities of a type described in any
of clauses (a) through (e) hereof, and (g) all obligations of the kind referred
to in clauses (a) through (f) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien other than Permitted Liens on property (including accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (h) all obligations of such Person
in respect of all interest rate swaps, caps or collar agreements or similar
arrangements providing for protection against fluctuations in interest rates or
currency exchange rates or the exchange of nominal interest obligations, either
generally or under specific contingencies.

"Indemnified Party" has the meaning set forth in 0(i) below.

"Indemnifying Party" has the meaning set forth in 0(i) below.

"Insurance" means all insurance benefits, including rights and proceeds, arising
from or relating to any liabilities of any of the Asset Sellers or any of the
Target Companies or their Subsidiaries arising out of any personal injury and/or
death or damage to property relating to the Products marketed, distributed, sold
or otherwise provided by, or on behalf of, any of the Sellers prior to the
Closing, exclusive of any deductibles, self-insured retentions, or other amounts
including but not limited to allocated and unallocated loss expenses as defined
in the policies governing such benefits.

"Insurance Policies" has the meaning set forth in 0 below.

"Intellectual Property" means all intellectual property and other similar
proprietary rights in any jurisdiction, whether registered or unregistered,
including such rights in and to: all patents, patent applications, utility
models and like rights in inventions and any reissuances, continuations,
divisions, extensions or reexaminations thereof; all trademarks, service marks,
and trade names, all goodwill associated therewith and related registrations,
applications and renewals; all copyrights and related registrations,
applications and renewals and all copyrightable works of authorship; all trade
secrets, technology and know-how (including "freedom to operate", research and
other strategic know-how regarding marketing opportunities); all product and
regulatory files, including formulations; database rights; software, including
data files, source code, object code, application programming interfaces,
databases and other software-related specifications and documentation; Internet
domain names; and all rights, interests and obligations under contracts and
agreements relating to the license or other conveyance of any of the foregoing.

"Intercompany Payables" means obligations owed by an Asset Seller or a Target
Company or any Target Subsidiary to Seller or any of its Affiliates, other than
the German Loan and the U.K. Note.

"Intercompany Receivables" means obligations owed to an Asset Seller or a Target
Company or any Target Subsidiary by Seller or any of its Affiliates.

"Inventory" means all finished goods, work in process and raw materials of the
Business.

"ISRA" means the New Jersey Industrial Site Recovery Act (N.J. Stat. Ann.
Section 13:1K-6 et. Seq.) and corresponding administrative rules and regulations
(N.J. Admin. Code Section 7:26B).

"ISRA Approval" means approval of the New Jersey Department of Environmental
Protection under ISRA allowing the contemplated transaction to proceed to
Closing with respect to Owned Real Property and Leased Real Property located in
New Jersey.

"ISRA Compliance" has the meaning set forth in 0 below.

"IT Resources" means all the equipment, networks, hardware, software, technical
knowledge, expertise and other resources, including all information technology
resources and computer systems, held, owned or used by any of the Sellers, the
Target Companies or any of their respective Subsidiaries to the extent used in
connection with the Business as currently conducted and, in all material
respects, as conducted during the 12-month period prior to the date of this
Agreement, or which are necessary for the provision of the Services (as defined
in the IT Transition Services Agreement).

"IT Transition Services Agreement" has the meaning set forth in 0 below.

"June Financial Statements" has the meaning set forth in 0 below.

"Kadian" means morphine sulfate capsules, including (i) morphine sulfate
capsules covered by the NDA filed by Alpharma or one of its Subsidiaries, as
such NDA may be amended or supplemented from time-to-time and any derivatives of
such product utilizing the same active ingredient and (ii) all proprietary
information, data, processes (including the production process for morphine
sulphate) and technology relating to morphine sulfate capsules, including the
manufacturing process, line extensions and additional dosage forms, the
anti-abuse delivery system and alcohol resistant coating process, whether for
use in connection with morphine sulfate capsules or any other pharmaceutical
product and any alterations or improvements on such system or process; excluding
sustained release technology and any general manufacturing processes presently
utilized in the manufacturing process for morphine sulfate capsules (to the
extent not covered by a Patent).

"Knowledge" means, with respect to Seller, the actual knowledge of Ingrid Wiik,
Fred Lynch, Doug Boothe, Svend Anderson, Robert Wrobel, George Rose, Richard
Cella, Elin Gabriel, Dr. Samir Ghodbane, John LaRocca, Nasrat Hakim, Matthew
Farrell, Vince Esposito, or Michael Butler, in each case with respect each such
individual's relevant area of expertise, after reasonable inquiry.

"Leased Real Property" means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property that is used in the Business.

"Leases" means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which any of the Asset
Sellers (to the extent used in the Business) or any of the Target Companies or
their Subsidiaries holds any Leased Real Property.

"Licensed Target Companies IP" means all Target Companies IP that is not owned
by the Target Companies or their Subsidiaries.

"Lien" means any mortgage, pledge, lien, encumbrance, charge, security interest,
title defect, claim, option, right of first refusal, other restriction on
transfer, easement, pledge, indenture, deed of trust, right of way,
encroachment, security agreement or any other encumbrance, restriction or
limitation on the use of real or personal property or irregularity in title
thereto, other than (i) liens for taxes not yet due and payable or for taxes
that the taxpayer is contesting in good faith through appropriate proceedings
and (ii) restrictions under the Securities Act and state securities laws
regarding the transfer of securities.

"Low Value" has the meaning set forth in 0 below.

"Manufacturing Facilities" means the facilities of the Asset Sellers or the
Target Companies or their Subsidiaries located in Elizabeth, New Jersey;
Baltimore, Maryland; Lincolnton, North Carolina; Barnstaple, England; Lier,
Norway; Norgesplaster, Norway; Foshan, China; and Jakarta, Indonesia.

"Marketing Authorization" means an application which is submitted to a Foreign
Authority for approval to manufacture and/or sell a pharmaceutical product in
the jurisdiction of such Foreign Authority pursuant to applicable laws.

"Marketing Authorization Product" means each Product designated as a Marketing
Authorization Product on 0 of the Disclosure Schedule.

"Marketing Material" has the meaning set forth in 0 below.

"Material Adverse Effect" or "Material Adverse Change" means any effect or
change that, individually or when taken together with all other effects and
changes, is or would reasonably be expected to be materially adverse to the
business, assets (including Intellectual Property), results of operations or
condition (financial or otherwise) of the Business, taken as a whole; provided
that none of the following shall be deemed to constitute, and none of the
following shall be taken into account in determining whether there has been, a
Material Adverse Effect or Material Adverse Change: (a) any adverse change or
effect, after the date hereof, arising from or relating to (1) general business
or economic conditions, including such conditions related to the Business,
(2) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (3) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (4) changes in United States generally accepted accounting
principles, (5)  changes in laws, rules, regulations, orders, or other binding
directives issued by any Governmental Entity (in the case of each of subclauses
(1)-(5), other than any changes and effects to the extent that such changes or
effects, individually or in the aggregate, would reasonably be expected to have
a disproportionate adverse effect on the Business as compared to other
participants in the U.S. or international pharmaceutical industry) or (6) the
failure of any bioequivalence study with respect to any products of the Business
under development; and (b) any adverse change or effect relating to the Business
that is cured by Seller before the earlier of (1) the Closing Date and (2) the
date on which this Agreement is terminated pursuant to 0 hereof.

"Material Contract" has the meaning set forth in 0 below.

"Material IP Contracts" has the meaning set forth in Section 4(k)(ii) below.

"Multiemployer Plan" has the meaning set forth in ERISA Section 4001(a)(3).

"NJDEP" means the New Jersey Department of Environmental Protection.

"NDA" means a new drug application which is submitted to the FDA for approval to
manufacture and/or sell a pharmaceutical product in the United States pursuant
to the FDC Act.

"Noncompete Period" has the meaning set forth in 0 below.

"Noncontrolling Party" has the meaning set forth in 0 below.

"Non-Income Taxes" means Taxes other than Income Taxes.

"Note Seller" means Alpharma Bermuda, with respect to its interest in and rights
under the German Loan, and Alpharma S.a.r.l., with respect to its interest in
and rights under the U.K. Note.

"Ordinary Course of Business" means the ordinary course of business of the
Business consistent with past custom and practice (including with respect to
quantity and frequency).

"Owned Real Property" means all land, together with all buildings, structures,
improvements, and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by any of the Asset Sellers and used in
the Business or any of the Target Companies or their Subsidiaries.

"Paragraph IV Filing" means the filing of an ANDA or its equivalent under
Section 505(j)(2)(A)(vii)(IV) of the FDC Act, including a so-called "Paragraph
IV certification".

"Parmed" means Parmed Pharmaceuticals, Inc., a Delaware corporation.

"Parmed Business" means the business of Seller and certain of its Subsidiaries
that purchases pharmaceutical products manufactured by third-parties and resells
such pharmaceutical products and/or performs other wholesaling functions.

"Parmed Supply Agreement" has the meaning set forth in 0 below.

"Party" has the meaning set forth in the preface above.

"PBGC" means the Pension Benefit Guaranty Corporation.

"Permitted Liens" means with respect to each parcel of Owned Real Property:
(a) real estate taxes, assessments and other governmental levies, fees, or
charges imposed with respect to such Owned Real Property to the extent they are
(i) not due and payable as of the Closing Date or (ii) being contested in good
faith by appropriate proceedings; (b) mechanics liens and similar liens for
labor, materials, or supplies provided with respect to such Owned Real Property
incurred in the Ordinary Course of Business for amounts that are (i) not
delinquent and not, in the aggregate, material in amount or effect on the
Business or (ii) securing payment of less than $50,000 or (iii) being contested
in good faith by appropriate proceedings; (C) zoning, building codes, and other
land use laws regulating the use or occupancy of such Owned Real Property or the
activities conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such Owned Real Property; and (D) easements, covenants,
conditions, restrictions, and other similar matters affecting title to such
Owned Real Property and other similar title defects not securing the payment of
money that do not or would not materially impair the value, use or occupancy of
such Owned Real Property in the operation of the Business.

"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a Governmental Entity
(or any department, agency, or political subdivision thereof).

"Pfizer Litigation" means the litigation referred to as "Warner-Lambert Co. v.
Purepac Pharmaceutical Co." currently before the United States District Court
for the District of New Jersey regarding alleged patent infringement by Purepac
Pharmaceutical Co. with respect to its gabapentin product and any appeals or
adjournments thereof, however captioned.

"Piscataway Shared Facility Agreement" has the meaning set forth in 0 below.

"Post-Closing Period" means any taxable period or portion thereof that is not a
Pre-Closing Period.

"Pre-Closing Period" means any taxable period or portion thereof ending on or
before the Closing Date or, as the context may require, all such periods. If a
taxable period begins on or before the Closing Date and ends after the Closing
Date, then the portion of the taxable period to the end of the Closing Date
shall constitute a Pre-Closing Period.

"Preliminary Purchase Price" has the meaning set forth in 0 below.

"Products" means the products of the Business for which Business Applications
are listed on 0 of the Disclosure Schedule.

"Purchase Price" has the meaning set forth in 0 below.

"Purepac Holdings" has the meaning set forth in the preface above.

"Real Property" means, collectively, the Leased Real Property and the Owned Real
Property.

"Regulatory Approval" means (a) an approval issued by the FDA for an ANDA and
(b) an approval issued by a Foreign Authority for a Marketing Authorization.

"Remedial Measures" means any measures or actions required or undertaken to
investigate, monitor, clean up, remove, treat, contain or otherwise remediate
the presence or release, or threatened release, of any Hazardous Substance, or
to achieve or maintain compliance with applicable requirements, permits or
obligations issued pursuant to any Environmental, Health, and Safety
Requirement.

"Retained Liabilities" means (a) any liabilities of any of the Target Companies
or their Subsidiaries accrued as of the Closing Date with respect to Bonus
Obligations, (b) any liabilities of any of the Target Companies or their
respective Affiliates arising out of any personal injury and/or death or damage
to property relating to the Products marketed, distributed, sold or otherwise
provided by, or on behalf of, any of the Sellers or their Subsidiaries to the
extent Insurance responds to any claims with respect to such liabilities that
arise prior to the Closing, (c) any Intercompany Payables that are liabilities
of the Target Companies or their Subsidiaries, (d) Seller's pension liabilities
(except for liabilities with respect to pensions to be transferred pursuant to 0
below), (e) Taxes of the Target Companies and their Subsidiaries for which the
Sellers are responsible under 0, (f) accruals for U.S. audit fees related to the
audit by BDO Seidman, LLP of Seller's consolidated financial statements for the
year ended December 31, 2005, (g) any liabilities of any of the Target Companies
or their Subsidiaries relating to the Animal Health Business, the API Business,
the Branded Pharmaceutical Business, the Parmed Business or the research,
development or manufacture of Vancomycin, (h) any Indebtedness of any of the
Target Companies or their Subsidiaries other than the U.K. Note and the German
Loan to the extent assumed by Buyer or its Affiliates at Closing pursuant to the
terms of this Agreement, (i) any liabilities of any of the Target Companies to
any current or former stockholder of any of the Target Companies related to the
ownership or issuance of any capital stock or other equity interest of the
Target Companies, (j) any liabilities of any of the Target Companies or their
Subsidiaries for any fines or penalties levied by the SEC on Seller or any of
the Target Companies or their Subsidiaries relating to any reports, schedules,
forms, statements or other documents filed by Seller or any of its Subsidiaries
with the Securities and Exchange Commission, (k) any liabilities of any of the
Target Companies or their Subsidiaries with respect to ISRA and any regulatory
filings, site investigation or site remediation activities required pursuant to
ISRA, including ISRA Compliance obligations under this Agreement except to the
extent arising from releases of Hazardous Substances occurring after the Closing
Date, (l) any liabilities of any of the Sellers or their Affiliates to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement or the Ancillary Agreements; and
(m) to the extent that Buyer purchases all of the shares of Cox Investments from
Alpharma U.K. pursuant to Section 2(g), all Cox Liabilities related to the
ownership or operation of Cox Investments on or prior to the Closing or arising
out of the transfer of the shares of Cox Investments pursuant to this Agreement,
in each case, other than liabilities that would have been incurred by Alpharma
Limited had Buyer acquired the shares of Alpharma Limited rather than the shares
of Cox Investments.

"Retained Real Property" means the following facilities used in the Business,
which are owned by Asset Sellers and shall not be transferred to Buyer:
(a) Piscataway, New Jersey, (b) Copenhagen, Denmark, and (c) Skøyen, Norway.

"Retention Arrangements" means those letter agreements issued to Employees of
the Business listed in Section 6(f)(vi) of the Disclosure Schedule.

"SEC" means the United States Securities and Exchange Commission.

"Section 338(h)(10) Election" has the meaning set forth in 0(i) below.

"Securities Act" means the Securities Act of 1933, as amended.

"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Seller" has the meaning set forth in the preface above.

"Seller Employee Benefit Plan" has the meaning set forth in 0 below.

"Seller Name" has the meaning set forth in 0 below.

"Sellers" means Seller, the Share Sellers and the Asset Sellers, collectively.

"Significant Customers" has the meaning set forth in 0 below.

"Significant Suppliers" has the meaning set forth in 0 below.

"Share Sellers" has the meaning set forth in the preface above.

"Skøyen Lease Agreement" has the meaning set forth in 0 below.

"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term "Subsidiary" shall include all Subsidiaries
of such Subsidiary.

"Target Companies" has the meaning set forth in the preface above.

"Target Companies IP" means all Intellectual Property that is used or held for
use by the Target Companies or their Subsidiaries in connection with the
Business.

"Target Pro Forma Balance Sheet" means the pro forma balance sheet of the
Business as of June 30, 2005 attached hereto as Exhibit B-1.

"Target Shares" means the shares of capital stock of the Target Companies.

"Target Subsidiary" means any Subsidiary of a Target Company.

"Target Working Capital" means the Working Capital of the Business as of June
30, 2005 set forth on the Target Pro Forma Balance Sheet.

"Tax" or "Taxes" means any U.S. federal, state or local, or non-U.S. tax,
including taxes with respect to income, profits, gains, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Code Section 59A), capital duty,
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, duties resulting from liability assessments by a Taxing Authority or
other tax, including any interest, penalty, or addition thereto.

"Tax Adjustment" has the meaning set forth in 0(i) below.

"Tax Indemnified Party" has the meaning set forth in 0 below.

"Tax Indemnifying Party" has the meaning set forth in 0 below.

"Tax Loss" has the meaning set forth in Section 9(b) below.

"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

"Taxing Authority" means any governmental agency, board, bureau, body, person,
department or authority of any United States federal, state or local
jurisdiction or any non-United States jurisdiction, having jurisdiction with
respect to any Tax.

"Third-Party Claim" has the meaning set forth in 0 below.

"TOGC" means the transfer by any Business Seller of assets within Article 5(8)
of European Union Directive 77/388 which is as a consequence of the relevant
national law not subject to VAT.

"Trademark License Agreement" has the meaning set forth in 0 below.

"Transaction" has the meaning set forth in the preface above.

"Transferred Employees" means those Employees of the Business who, as of the
Closing Date, remain or become employees of the Buyer Entities whether by
operation of law or by acceptance of the Buyer Entities' offer of employment
pursuant to 0.

"Transferred Leases" means the real property leases listed on Section 4(j)(ii)
of the Disclosure Schedule, which will be assigned by the applicable Asset
Seller or its Subsidiary to an entity designated by Buyer in writing no later
than 7 days prior to Closing.

"U.K. Note" means that certain promissory note dated as of January 1, 2004
issued by Alpharma Holdings Limited, as borrower, to Alpharma S.a.r.l., as
lender, for a principal outstanding amount of British Pounds 44,865,911 and any
promissory notes issued in respect of interest accrued thereon, as amended,
supplemented or modified and as in effect as of the date of this Agreement.

"U.K. Ruling" has the meaning set forth in Section 2(g) below.

"U.S. Target Companies" means Alpharma USPD Inc., Purepac Pharmaceutical Co.,
G.F. Reilly Company, Point Holdings Inc., Colony Pharmaceuticals Inc. and Excel
Pharmaceuticals Inc.

"Vancomycin" means the vancomycin active ingredient and all finished
pharmaceutical applications containing such active ingredient.

"Vancomycin Distribution Agreements" has the meaning set forth in 0 below.

"VAT" means value added tax applied by any jurisdiction pursuant to European
Union Directives 67/227 and 77/388, as amended or any similar tax imposed by a
jurisdiction outside the European Union.

"WARN Act" has the meaning set forth in 0 below.

"Working Capital" means Current Assets less Current Liabilities.

SECTION 2.     Purchase and Sale of the Target Shares and the Acquired Assets.

(a)     Basic Transaction.     On and subject to the terms and conditions of
this Agreement, for the consideration specified below in Section 2(b), (i) Buyer
agrees to purchase from the Share Sellers, and the Share Sellers agree to sell
to Buyer, all of the Target Shares free and clear of all Liens, (ii) Buyer
agrees to purchase from the Asset Sellers, and the Asset Sellers agree to sell
to Buyer, the Acquired Assets free and clear of all Liens, (iii) subject to
Section 2(g), Buyer agrees to purchase (or cause one of its Affiliates to
purchase) from the Note Sellers, and the Note Sellers agree to sell to Buyer,
the German Loan and the U.K. Note, and (iv) Buyer agrees to assume and become
responsible for all of the Assumed Liabilities at the Closing. Buyer will not
assume or have any responsibility, however, with respect to any Excluded
Liabilities or any Retained Liabilities.

(b)     Preliminary Purchase Price.

(i)     Buyer agrees to pay to Seller at the Closing, for the accounts of the
Asset Sellers, the Share Sellers and the Note Sellers, $810,000,000 in the
aggregate (the "Preliminary Purchase Price"), by delivery of cash payable by
wire transfer or delivery of other immediately available funds. The Preliminary
Purchase Price shall be subject to post-Closing adjustment as set forth below in
0.

(ii)     To the extent that Buyer (or any of its assignees) is required by law
to deduct and withhold Tax from the consideration otherwise payable pursuant to
this Agreement to any of Seller, the Share Sellers, the Asset Sellers or the
Note Sellers under the Code, or any provision of state, local or foreign Tax
law, Buyer and Seller shall cooperate and use best efforts to restructure the
Transaction to eliminate any such withholding Tax. To the extent that, despite
any attempted restructuring of the Transaction, Tax is nevertheless required to
be withheld by Buyer (or any of its assignees) and such withholding of Tax would
be required regardless of whether the purchasing entity were formed under the
laws of any of Iceland, the jurisdiction of the selling entity, or the
jurisdiction of the target entity, the Buyer (or, if different, the applicable
purchasing entity) shall be entitled to deduct and withhold such Tax, and such
withheld Tax shall be treated for all purposes of this Agreement as having been
paid to Seller, the Share Seller, the Asset Seller or the Note Seller in respect
of which such Tax withholding was made by Buyer or its assignee. Except to the
extent provided in this Section 2(b) and Section 7(a)(viii), the Preliminary
Purchase Price and the Purchase Price shall be paid without reduction or offset
for any withholding or similar Tax. By way of example, in connection with the
sale of the shares of Alpharma OY (a Finnish company) by Alpharma Denmark, the
Purchase Price may be reduced by withheld Tax only if all three of the following
are true: withholding would be imposed if the purchaser were an Icelandic
company; withholding would be imposed if the purchaser were a Finnish company;
and withholding would be imposed if the purchaser were a Danish company.

(c)     The Closing.     The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of Kirkland &
Ellis LLP in New York, New York commencing at 10:00 a.m. local time on the third
business day following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
(other than conditions with respect to actions the respective Parties will take
at the Closing itself) or such other date as Buyer and Seller may mutually
determine (the "Closing Date").

(d)     Deliveries at Closing.     At the Closing, (i) Seller will deliver to
Buyer the various certificates, instruments, and documents referred to in 0
below, (ii) Buyer will deliver to Seller the various certificates, instruments,
and documents referred to in 0 below, (iii) Seller will deliver to Buyer stock
certificates representing all of the Target Shares, endorsed in blank or
accompanied by duly executed assignment documents, (iv) Seller or Seller's
Subsidiaries shall execute, acknowledge (if appropriate), and deliver to Buyer
(A) assignments in reasonable form (including transfer documents for Marketing
Authorizations, real property and all registered trademarks, copyrights, patents
and patent applications included in the Acquired IP Assets), including a Bill of
Sale and Assignment in the form attached hereto as Exhibit C, (B) all records
and documents relating to any Target Companies IP and Acquired IP Assets,
including all trademark and patent prosecution files, trademark registration
certificates, litigation files and related opinions of counsel, license
agreements, and correspondence relating thereto and (C) such other instruments
of sale, transfer, conveyance, and assignment as Buyer and its counsel may
reasonably request; (v) Seller shall deliver to Buyer the written resignation of
each member of the Board of Directors, Board of Managers or the equivalent
governing body, as applicable, of each of the Target Companies and their
Subsidiaries; (vi) Buyer will execute, acknowledge (if appropriate), and deliver
to Seller (A) an Instrument of Assumption in the form attached hereto as
Exhibit D and (B) such other instruments of assumption as Seller and its counsel
may reasonably request; and (vii) Buyer will deliver to Seller the consideration
specified in Section 2(b) above.

(e)     Preparation of Closing Date Pro Forma Balance Sheet.

(i)     Within 75 days after the Closing Date, Buyer will prepare and deliver to
Seller a draft consolidated balance sheet (the "Draft Closing Date Pro Forma
Balance Sheet") for the Business as of the close of business on the Closing
Date. Buyer will prepare the Draft Closing Date Pro Forma Balance Sheet in
accordance with GAAP applied on a basis consistent with the preparation of the
Target Pro Forma Balance Sheet and the Target Working Capital derived therefrom.

(ii)     If Seller has any objections to the Draft Closing Date Pro Forma
Balance Sheet, Seller shall deliver a detailed statement describing its
objections to Buyer within 60 days after receiving the Draft Closing Date Pro
Forma Balance Sheet. Buyer and Seller shall use commercially reasonable efforts
to resolve any such objections themselves. If the Parties do not obtain a final
resolution within 60 days after Buyer has received the statement of objections,
however, Buyer and Seller shall select an accounting firm mutually acceptable to
them to resolve any remaining objections. If Buyer and Seller are unable to
agree on the choice of an accounting firm, they will select a
nationally-recognized accounting firm by lot (after excluding their respective
regular outside accounting firms and PricewaterhouseCoopers LLP). The
determination of any accounting firm so selected shall be set forth in writing
and shall be conclusive and binding upon the Parties. Buyer shall revise the
Draft Closing Date Pro Forma Balance Sheet as appropriate to reflect the
resolution of any objections thereto pursuant to this 0. The "Closing Date Pro
Forma Balance Sheet" shall mean the Draft Closing Date Pro Forma Balance Sheet
together with any revisions thereto pursuant to this 0.

(iii)     In the event the Parties submit any unresolved objections to an
accounting firm for resolution as provided in 0 above, Buyer and Seller shall
share responsibility for the fees and expenses of the accounting firm as
follows:

(A)     if the accounting firm resolves all of the remaining objections in favor
of Buyer (the Final Pro Forma Working Capital so determined is referred to
herein as the "Low Value"), Seller shall be responsible for all of the fees and
expenses of the accounting firm;

(B)     if the accounting firm resolves all of the remaining objections in favor
of Seller (the Final Pro Forma Working Capital so determined is referred to
herein as the "High Value"), Buyer shall be responsible for all of the fees and
expenses of the accounting firm; and

(C)     if the accounting firm resolves some of the remaining objections in
favor of Buyer and some objections in favor of Seller (the Final Pro Forma
Working Capital so determined is referred to herein as the "Actual Value"),
Seller shall be responsible for that fraction of the fees and expenses of the
accounting firm equal to (x) the difference between the High Value and the
Actual Value over (y) the difference between the High Value and the Low Value,
and Buyer shall be responsible for the remainder of the fees and expenses.

(iv)     Seller will make any of its and its Subsidiaries' books and records
relevant to, and financial staff knowledgeable regarding, the preparation of the
Draft Closing Date Pro Forma Balance Sheet available to Buyer and its
accountants and other representatives at reasonable time and upon reasonable
notice at any time during (A) the preparation by Buyer of the Draft Closing Date
Pro Forma Balance Sheet and (B) the resolution by the Parties of any objections
thereto. Buyer will make the work papers and back-up materials used in preparing
the Draft Closing Date Pro Forma Balance Sheet, and the books, records, and
financial staff of the Target Companies and their Subsidiaries, available to
Seller and its accountants and other representatives at reasonable times and
upon reasonable notice at any time during (A) the review by Seller of the Draft
Closing Date Pro Forma Balance Sheet, and (B) the resolution by the Parties of
any objections thereto.

(f)     Adjustment to Preliminary Purchase Price. The Preliminary Purchase Price
shall be adjusted as follows:

(i)     If the Final Pro Forma Working Capital exceeds the Target Working
Capital by an amount greater than $2,500,000, Buyer will pay to Seller an amount
equal to the full amount of such excess by wire transfer or delivery of other
immediately available funds within 3 business days after the date on which the
Final Pro Forma Working Capital of the Business finally is determined pursuant
to 0 above.

(ii)     If the Final Pro Forma Working Capital is less than the Target Working
Capital by an amount greater than $2,500,000, Seller shall pay to Buyer an
amount equal to the full amount of such deficiency by wire transfer or delivery
of other immediately available funds within 3 business days after the date on
which the Final Pro Forma Working Capital of the Business finally is determined
pursuant to 0 above.

(iii)     If the Final Pro Forma Working Capital is equal to the Target Working
Capital, or greater than or less than the Target Working Capital by an amount
equal to or less than $2,500,000, then the Preliminary Purchase Price shall not
be adjusted.

The Preliminary Purchase Price as so adjusted is referred to herein as the
"Purchase Price."

(g)     U.K. Acquisition. In lieu of Buyer's purchase from Alpharma Luxembourg
of the shares of Alpharma Holdings Limited and from Alpharma S.a.r.l. of the
U.K. Note, Buyer may elect, upon written notice to Seller within 20 days
following the execution of this Agreement, to purchase all of the shares of
Alpharma Limited from Cox Investments (the "Buyer Election") for a purchase
price equal to the aggregate amount Buyer would have paid for the Alpharma
Holdings Limited shares and the U.K. Note (such aggregate amount, the "U.K.
Purchase Price"); provided that, if Buyer exercises the Buyer Election and
Seller has not obtained prior to the Closing Date a ruling from U.K. Inland
Revenue to the effect that any gain from Cox Investments' sale of the shares of
Alpharma Limited is exempt from tax in the U.K. (the "U.K. Ruling"), Seller may
elect to cause Buyer to purchase at the Closing the shares of Cox Investments
from Alpharma (U.K.) Limited rather than the shares of Alpharma Limited from Cox
Investments. Seller shall use all reasonable efforts to obtain the U.K. Ruling
as soon as practicable.

(h)     Alpharma (Foshan) Pharmaceutical Co., Ltd. The Parties acknowledge that
the assets of Alpharma (Foshan) Pharmaceutical Co. Ltd. include cash that Seller
will endeavor to withdraw prior to the Closing. Buyer will assist Seller prior
to Closing (and, to the extent such cash has not been received by Seller prior
to Closing, after the Closing), at Seller's expense (including payment of any
Taxes), in recovering any such cash and, to the extent Buyer recovers any
portion of such cash that has not been received by Seller prior to Closing,
remit such cash (net of any Taxes and other costs incurred, suffered or accrued
by Buyer or any of its Affiliates in connection with such recovery and
remittance) to Seller or to such Person as Seller may designate. Any such
recovery after the Closing shall be treated as additional Purchase Price.

SECTION 3.     Representations and Warranties Concerning Transaction.

(a)     Sellers' Representations and Warranties. Each of the Sellers jointly and
severally represents and warrants to Buyer that the statements contained in this
Section 3(a) are correct and complete, except as set forth in Annex V attached
hereto.

(i)     Organization of Seller and Certain of its Subsidiaries. Seller, each
Share Seller and each Asset Seller are duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its incorporation (or other
formation).

(ii)     Authorization of Transaction. Seller and each of its Subsidiaries has
full power and authority (including full corporate or other entity power and
authority) to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is a party and to perform its obligations hereunder and
thereunder. This Agreement and each of the Ancillary Agreements constitutes the
valid and legally binding obligation of Seller and its Subsidiaries party
thereto, enforceable in accordance with its terms and conditions. Neither Seller
nor any of its Subsidiaries need give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any Governmental Entity in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements. The execution, delivery and performance of this Agreement and each
of the Ancillary Agreements and all other agreements contemplated hereby and
thereby have been duly authorized by Seller and its Subsidiaries party thereto.
Each of the board of directors of the Sellers has adopted a resolution approving
this Agreement and the transactions contemplated hereby.

(iii)     Brokers' Fees. Except for Banc of America Securities LLC, whose fees
and commissions will be paid by Seller, neither Seller nor any of Seller's
Subsidiaries has any liability or obligation to pay any fees or commissions to
any broker, finder, or agent with respect to the transactions contemplated by
this Agreement or the Ancillary Agreements.

(iv)     Target Shares. Except for the Alpharma Credit Agreement Lien (which
shall be released as of the Closing Date), each of the Target Shares is held of
record and owned beneficially by the Share Sellers free and clear of any Liens.
Except for the Alpharma Credit Agreement Lien, neither Seller nor any of its
Subsidiaries is a party to any option, warrant, purchase right, or other
contract or commitment (other than this Agreement) that could require Seller or
any of its Subsidiaries to sell, transfer, or otherwise dispose of any capital
stock of the Target Companies. Neither Seller nor any of its Subsidiaries is a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Target Companies.

(b)     Buyer's Representations and Warranties. Buyer represents and warrants to
Sellers that the statements contained in this Section 3(b) are correct and
complete, except as set forth in Annex VI attached hereto.

(i)     Organization of Buyer. Buyer is a corporation (or other entity) duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation (or other formation).

(ii)     Authorization of Transaction. Buyer has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and each of the Ancillary Agreements to which it is a
party and to perform its obligations hereunder and thereunder. This Agreement
and each of the Ancillary Agreements to which it is a party constitutes the
valid and legally binding obligation of Buyer, enforceable in accordance with
its terms and conditions. Buyer need not give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any Governmental
Entity in connection with the transactions contemplated by this Agreement or the
Ancillary Agreements. The execution, delivery and performance of this Agreement
and each of the Ancillary Agreements and all other agreements contemplated
hereby or thereby have been duly authorized by Buyer.

(iii)     Non-contravention. Neither the execution and delivery of this
Agreement and the Ancillary Agreements to which it is a party, nor the
consummation of the transactions contemplated hereby or thereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any Governmental Entity
to which Buyer is subject or any provision of its charter, bylaws, or other
governing documents or (B) conflict with, result in a breach of, constitute a
default under (with or without notice or lapse of time or both), result in the
acceleration of or the loss of any benefit under, create in any party the right
to accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Buyer is a party or by which it is bound or to which any of its assets is
subject.

(iv)     Brokers' Fees. Except for UBS Limited, whose fees and commissions will
be paid by Buyer, Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement or the Ancillary Agreements.

(v)     Investment. Buyer is not acquiring the Target Shares with a view to or
for sale in connection with any distribution thereof within the meaning of the
Securities Act.

(vi)     Financing. Buyer has received commitment letters (the "Commitment
Letters"), copies of which have been delivered to Seller, pursuant to which the
financing sources identified therein have committed to contribute or lend to
Buyer sufficient funds for Buyer to consummate the transactions contemplated by,
and satisfy its obligations under, this Agreement (the "Financing") subject to
the terms and conditions therein and assuming that the conditions set forth in
Section 7(a) are satisfied as of the Closing. Each of the Commitment Letters is
in full force and effect, is a valid and binding obligation of the party that
delivered such Commitment Letter to Buyer. To the knowledge of Buyer, as of the
date hereof, no event has occurred that, with or without notice, lapse of time
or both, would constitute a default or breach on the part of any party that
delivered any such Commitment Letter to Buyer under any term or condition of
such Commitment Letter.

SECTION 4.     Representations and Warranties Concerning the Sellers and the
Target Companies and Their Subsidiaries. Each of the Sellers jointly and
severally represents and warrants to Buyer that the statements contained in this
Section 4 are correct and complete, except, with respect to any subsection of
this Section 4, as set forth in the subsection of the disclosure schedule
delivered by Seller to Buyer on the date hereof (the "Disclosure Schedule").

(a)     Organization, Qualification, and Corporate Power. Each of the Target
Companies and their Subsidiaries are corporations duly organized, validly
existing, and, to the extent applicable in such jurisdiction, in good standing
under the laws of the jurisdiction of their incorporation. Each of the Target
Companies and their Subsidiaries are duly authorized to conduct business and are
in good standing (or of similar status to the extent such status exists with
respect to the Foreign Target Companies and their Subsidiaries) under the laws
of each jurisdiction where such qualification is required. Each of the Target
Companies and their Subsidiaries have full corporate power and authority to
carry on the business in which they are engaged and to own, lease and use the
properties owned and used by them. Section 4(a) of the Disclosure Schedule lists
the directors and officers of each of the Target Companies and their
Subsidiaries.

(b)     Capitalization.

(i)     Section 4(b) of the Disclosure Schedule sets forth for each of the
Target Companies (A) its name and jurisdiction of incorporation, (B) the number
of authorized shares for each class of its capital stock, (C) the number of
issued and outstanding shares of each class of its capital stock, the names of
the holders thereof, and the number of shares held by each such holder, and
(D) the number of shares of its capital stock held in treasury and similar
information, adjusted as appropriate, for each of the Foreign Target Companies.

(ii)     All of the issued and outstanding Target Shares of the Target Companies
have been duly authorized, are validly issued, fully paid, and non-assessable
(or of similar status to the extent such status exists with respect to the
Foreign Target Companies), and are held of record and owned beneficially by the
Share Sellers as set forth in Section 4(b) of the Disclosure Schedule. There are
no outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require any of the Target Companies to issue, sell, or otherwise
cause to become outstanding any of its capital stock. There are no outstanding
or authorized stock appreciation, phantom stock, profit participation, or
similar rights with respect to any of the Target Companies.

(c)     Non-contravention. Neither the execution and delivery of this Agreement
and the Ancillary Agreements, nor the consummation of the transactions
contemplated hereby or thereby, will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any Governmental Entity to which any of the Sellers or any of the
Target Companies or their Subsidiaries are subject or any provision of the
charter or bylaws, or other governing documents, of any of the Sellers or any of
the Target Companies or their Subsidiaries, (ii) conflict with, result in a
breach of, constitute a default (with or without notice or lapse of time or
both) under, result in the acceleration of or the loss of any benefit under, or
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any material agreement, contract, lease, license,
instrument, or other arrangement to which any of the Sellers or any of the
Target Companies or their Subsidiaries is a party or by which any of them are
bound or to which any of their assets is subject (or result in the imposition of
any Lien upon any of its assets) other than restrictions on contract assignments
or change of control provisions contained in any such agreement, contract,
lease, license, instrument or other arrangement entered into in the Ordinary
Course of Business or (iii) result in the imposition or creation of any Lien
upon or with respect to the Target Shares or the Acquired Assets or any of the
assets or properties of the Target Companies. None of the Sellers nor any of the
Target Companies or their Subsidiaries needs to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any
Governmental Entity in connection with the transactions contemplated by this
Agreement and the Ancillary Agreements.

(d)     Title to Tangible Assets. The Target Companies and their Subsidiaries
have good title to, or a valid leasehold interest in, the material tangible
assets they use in the conduct of the Business. The Asset Sellers have good
title to, or a valid leasehold interest in, the tangible Acquired Assets. The
tangible Acquired Assets constitute all of the tangible assets of Seller and its
Subsidiaries (other than the assets of the Target Companies and their
Subsidiaries) that are used in the Business.

(e)     Subsidiaries. Section 4(e) of the Disclosure Schedule sets forth for
each Subsidiary of the Target Companies (i) its name and jurisdiction of
incorporation, (ii) the number of authorized shares for each class of its
capital stock, (iii) the number of issued and outstanding shares of each class
of its capital stock, the names of the holders thereof, and the number of shares
held by each such holder, and (iv) the number of shares of its capital stock
held in treasury and similar information, adjusted as appropriate, for each
Subsidiary of the Foreign Target Companies. All of the issued and outstanding
shares of capital stock of each Subsidiary of the Target Companies have been
duly authorized and are validly issued, fully paid, and non-assessable (or of
similar status, to the extent such status exists, with respect to each
Subsidiary of the Foreign Target Companies) and are held of record and owned
beneficially by the Target Companies and their Subsidiaries. There are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require any Subsidiaries of the Target Companies to issue, sell, or
otherwise cause to become outstanding any of their capital stock. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to any Subsidiaries of the Target
Companies. Except for the Subsidiaries set forth in Section 4(e) of the
Disclosure Schedule, none of the Target Companies nor any of their Subsidiaries
owns or has any right to acquire, directly or indirectly, any outstanding
capital stock of, or other equity interests in, any Person.

(f)     SEC Reports; Financial Statements; No Undisclosed Liabilities.

(i)     None of the reports, schedules, forms, statements and other documents
filed by Seller or any of its Subsidiaries since January 1, 2002 with the SEC
when filed contained any untrue statement of a material fact with respect to the
Business or omitted to state a material fact with respect to the Business
required to be stated therein or necessary to make the statements regarding the
Business therein, in light of the circumstances under which they were made, not
misleading, except to the extent corrected by a subsequent amendment to any such
report, schedule, form, statement or other document filed by Seller or any of
its Subsidiaries prior to the date hereof.

(ii)     Attached hereto as Exhibit E are the following financial statements
(collectively the "Financial Statements"): (A) an audited consolidated balance
sheet of the Business and Parmed, on a combined basis, as of December 31, 2004,
(B) a statement of operations, changes in stockholders' equity, and cash flow
for the fiscal year ended December 31, 2004 with respect to the Business and
Parmed, on a combined basis, (C) an unaudited consolidated balance sheet of the
Business and Parmed, on a combined basis, as of June 30, 2005, and (D) a
statement of operations and cash flow for the six months ended June 30, 2005
with respect to the Business and Parmed, on a combined basis (such Financial
Statements referred to in clauses (C) and (D) above, the "June Financial
Statements"). The Financial Statements (including the notes thereto) have been
prepared in accordance with GAAP throughout the periods covered thereby and
present fairly the financial condition of the Business and Parmed, on a combined
basis, as of such dates and the results of operations of the Business and
Parmed, on a combined basis, for such periods; provided, however, that the June
Financial Statements are subject to normal year-end adjustments and lack
footnotes and other presentation items. The Target Pro Forma Balance Sheet
(x) has been prepared based on and consistent with the June Financial
Statements; (y) has been prepared in accordance with GAAP, except in each case
as adjusted to exclude certain assets and liabilities (including those related
to Parmed) in order to present the financial position of the Business, which
adjustments are illustrated under the caption "Generic Pharmaceutical Business
of Alpharma Inc. Balance Sheet Bridge" in Exhibit B-2 attached hereto; and
(z) present fairly the financial position of the Business as of June 30, 2005.

(iii)     None of the Asset Sellers (to the extent such liabilities relate to
the Business) nor any of the Target Companies or their Subsidiaries has any
material liabilities, whether accrued, contingent, absolute, determined,
determinable or otherwise, of a nature required to be set forth in a
consolidated balance sheet or the notes thereto under GAAP, except liabilities
that (A) are accrued or reserved against in the Financial Statements for the
fiscal year ended December 31, 2004 or reflected in the footnotes thereto or
(B) were incurred in the Ordinary Course of Business since the date of such
financial statements.

(g)     Events Subsequent to December 31, 2004. Since December 31, 2004, the
Business has not engaged in any practice, taken any action, or entered into any
transaction outside the Ordinary Course of Business and there has not been any
Material Adverse Change. Without limiting the generality of the foregoing,
except as set forth on Section 4(g) of the Disclosure Schedule, since that date:

(i)     none of the Asset Sellers (to the extent such assets are used in the
Business) nor any of the Target Companies or their Subsidiaries has pledged,
sold, leased, transferred, licensed, assigned or otherwise made subject to a
Lien (other than the Alpharma Credit Agreement Lien or any Permitted Liens), any
material assets, tangible or intangible, other than the sale of inventory in the
Ordinary Course of Business;

(ii)     none of the Asset Sellers (to the extent such agreement, contract,
lease, or license relates to the Business) nor any of the Target Companies or
their Subsidiaries has entered into renewed or amended any material agreement,
contract, lease, or license outside the Ordinary Course of Business or any
Material Contract calling for future payments on receipts of greater than
$2,000,000 in any year;

(iii)     no party (including the Asset Sellers and the Target Companies and
their Subsidiaries) has accelerated, terminated, made material modifications to,
or canceled any Material Contract or other material agreement, contract, lease,
or license to which any of the Asset Sellers (to the extent such agreement,
contract, lease, or license relates to the Business) or any of the Target
Companies or their Subsidiaries is a party or by which any of them is bound
outside of the Ordinary Course of Business;

(iv)     none of the Asset Sellers (to the extent such capital expenditure
relates to the Business) nor any of the Target Companies or their Subsidiaries
has made or committed to make any material capital expenditures outside the
Ordinary Course of Business or delayed any material capital expenditures, in
excess of $2,000,000 individually or $5,000,000 in the aggregate;

(v)     none of the Asset Sellers (to the extent such investment or loan relates
to the Business) nor any of the Target Companies or their Subsidiaries has made
any material capital investment in, or any material loan to, any other Person;

(vi)     none of the Asset Sellers (with respect to the Acquired IP Assets) nor
any of the Target Companies or their Subsidiaries has transferred, assigned, or
granted any license or sublicense of any material rights under or with respect
to any Intellectual Property outside the Ordinary Course of Business;

(vii)     none of the Target Companies nor any of their Subsidiaries has issued,
sold, or otherwise disposed of any of its capital stock, or granted any options,
warrants, or other rights to purchase or obtain (including upon conversion,
exchange, or exercise) any of its capital stock or any stock appreciation,
phantom stock, profit participation or similar rights;

(viii)     none of the Target Companies nor any of their Subsidiaries has
declared, set aside, or paid any dividend or made any distribution with respect
to its capital stock (whether in Cash or in kind) or redeemed, purchased, or
otherwise acquired any of its capital stock;

(ix)     none of the Asset Sellers (to the extent such property is used in the
Business) nor any of the Target Companies or their Subsidiaries has experienced
any material damage, destruction, eminent domain taking or loss (whether or not
covered by insurance) to its property;

(x)     none of the Asset Sellers nor any of the Target Companies or their
Subsidiaries has made any loan to, or entered into any other transaction with,
any of its directors, officers, and employees outside the Ordinary Course of
Business;

(xi)     none of the Target Companies nor any of their Subsidiaries has made any
loans or advances of money except any such loans or advances that are
Intercompany Receivables;

(xii)     none of the Target Companies nor any of their Subsidiaries has
created, incurred, assumed or guaranteed any Indebtedness other than in the
Ordinary Course of Business;

(xiii)     none of the Asset Sellers (to the extent such change relates to the
Business) nor any of the Target Companies or their Subsidiaries has made any
material change in any accounting principles, practice, policy or procedure
except as may be appropriate to conform to GAAP;

(xiv)     none of the Asset Sellers (to the extent such acquisition or license
relates to the Business) nor any of the Target Companies or their Subsidiaries
has acquired or licensed (whether by merger, consolidation or acquisition of
stock or assets or otherwise) any corporation, partnership or other business
organization or division thereof or any material assets thereof or equity
interests therein, other than purchases of inventory and other assets in the
Ordinary Course of Business;

(xv)     none of the Assets Sellers (to the extent such litigation relates to
the Business) nor any of the Target Companies or their Subsidiaries has settled
or compromised any material litigation or claim against it, other than
settlements or compromises of litigation in the Ordinary Course of Business;

(xvi)     none of the Asset Sellers (to the extent such property relates to the
Business) nor any of the Target Companies or their Subsidiaries has purchased
any material real property, entered into any leases of material real property,
or amended any leases of material real property;

(xvii)     other than in the Ordinary Course of Business or as required under
the terms of any applicable Collective Bargaining Agreement or as required under
applicable law, none of the Sellers or the Target Companies nor any of their
Subsidiaries has (A) made any changes to the Seller Employee Benefit Plans or
entered into or adopted any new Employee Benefit Plans covering any Employees of
the Business; (B) entered into any collective bargaining or other labor
agreement covering any Employees of the Business; (C) altered, amended, or
created any obligations with respect to compensation, severance, change in
control payments or any other payments or benefits to executive-level Employees
of the Business; or (D) except, with respect to non-officers of the Business, in
the Ordinary Course of Business, hired any new Employees of the Business or
fired any existing Employees of the Business;

(xviii)     none of the Asset Sellers (to the extent such property is used in
the Business) nor any of the Target Companies or their Subsidiaries has received
written notice of, or has identified any conditions or Remedial Measures that
could reasonably be expected to give rise to, any material liability or material
claims under any Environmental, Health and Safety Requirements;

(xix)     none of the Sellers or the Target Companies nor any of their
Subsidiaries has failed to maintain insurance on all material assets and
properties of the Business, and with respect to risks and liabilities (including
product liability claims) of the Business, in amounts and of a kind comparable
to that in effect on January 1, 2005; and

(xx)     none of Sellers (to the extent it relates to the Business), the Target
Companies or their Subsidiaries that are organized under the laws of a Core
Jurisdiction shall have made or changed any election in respect of Taxes,
adopted or changed any accounting method in respect of Taxes, entered into any
closing agreement, settle any material claim or assessment in respect of Taxes,
or consented to any extension or waiver of any statute of limitation applicable
to any claim or assessment in respect of Taxes, except to the extent that such
change, addition, method, agreement, settlement, contest or waiver would not
materially increase the Taxes for which Buyer is responsible under Section 9(b)
or materially decrease any Tax asset that would otherwise be available to Buyer
in a Post-Closing Period.

(h)     Legal Compliance. Each of the Asset Sellers (to the extent related to
the Business) and each of the Target Companies and their Subsidiaries have
complied in all material respects with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges under such laws). Each of the Asset Sellers and each of the Target
Companies and their Subsidiaries has all permits, approvals, registrations,
licenses, grants, easements, authorizations, exemptions, orders, consents and
franchises material to the conduct of the Business as now being conducted, each
of which is valid and in full force and effect.

(i)     Tax Matters.

(i)     Each Target Company and Target Subsidiary that is organized under the
laws of a Core Jurisdiction has timely filed all Income Tax Returns (or such Tax
Returns have been filed on their behalf by any Affiliate of the group of which
Seller is the common parent) that it was required to file with respect to the
Business, and all such Tax Returns are true, correct and complete in all
material respects. All Taxes shown to be payable on such Tax Returns and all
assessments of Tax made against any Target Company or Target Subsidiary have
been paid when due, except for amounts which are being or have been contested in
good faith by appropriate proceedings. Each Target Company and Target Subsidiary
that is organized under the laws of a Core Jurisdiction has filed all other Tax
Returns that it was required to file with respect to the Business, and each
other Asset Seller, Target Company and Target Subsidiary has filed all Tax
Returns that it was required to file with respect to the Business, except in
each case where the failure to file such Tax Returns would not reasonably be
expected to have a Material Adverse Effect.

(ii)     Section 4(i)(ii) of the Disclosure Schedule lists all Income Tax
Returns filed with respect to any of the Asset Sellers or any of the Target
Companies or their Subsidiaries for taxable periods ended on January 1, 2002 and
before December 31, 2004, and indicates those Income Tax Returns that have been
audited and those Income Tax Returns that currently are the subject of audit.
Except as set forth on Section 4(i)(ii) of the Disclosure Schedule, no such
examination or audit is in progress.

(iii)     None of the Asset Sellers nor any of the Target Companies or their
Subsidiaries has waived any statute of limitations in respect of Income Taxes or
agreed to any extension of time with respect to an Income Tax assessment or
deficiency.

(iv)     None of the Asset Sellers nor any of the Target Companies or their
Subsidiaries is a party to any Tax allocation or sharing agreement.

(v)     None of the Asset Sellers nor any of the Target Companies or their
Subsidiaries has been a member of an Affiliated Group filing a consolidated
federal income Tax Return other than a group the common parent of which is
Seller.

(vi)     None of the Asset Sellers nor any of the Target Companies or their
Subsidiaries has any liability for the Taxes of any Person (whether as
transferee or successor, by contract or otherwise), other than the members of
the Affiliated Group the common parent of which is Seller under Reg. Section
1.1502-6.

(vii)     No claim has ever been made in writing addressed to any Target Company
or Target Subsidiary that is organized under the laws of a Core Jurisdiction by
any authority in a jurisdiction where any such company does not file Tax Returns
that any such company is or may be subject to taxation by that jurisdiction.

(viii)     As of the date of this Agreement, there are no Liens with respect to
any Taxes upon any of the Acquired Assets, and there are no Liens with respect
to any Taxes on any of the assets of the Target Companies and their
Subsidiaries.

(ix)     Section 4(i)(ix) of the Disclosure Schedule lists each Target Company
and Subsidiary for which an election has been made pursuant to Code Section 7701
of the Code and regulations thereunder to be treated as other than its default
classification for U.S. federal income tax purposes; except as set forth on
Section 4(xv) of the Disclosure Schedule, each non-U.S. Target Company and
Subsidiary is classified for U.S. federal income tax purposes as a disregarded
entity.

(x)     No Asset Seller, Target Company or Subsidiary has engaged in a
transaction which is listed within the meaning of Code Section 6011 and Treasury
Regulations promulgated thereunder.

(xi)     The representations and warranties in this 0 shall constitute the sole
and exclusive representations with respect to Taxes.

(j)     Real Property.

(i)     Section 4(j)(i) of the Disclosure Schedule sets forth a schedule of each
parcel of Owned Real Property (or each group of parcels comprising one operating
unit), including with respect to each such property, the name of the fee owner,
the address, location, and use. With respect to each parcel of Owned Real
Property:

(A)     the applicable Asset Seller, Target Company or Subsidiary thereof listed
in Section 4(j)(i) of the Disclosure Schedule has good and marketable fee simple
title, free and clear of all Liens, except the Alpharma Credit Agreement Lien,
subject to Seller's obligations under 0 hereof to cause the Alpharma Credit
Agreement Lien to be released as of the Closing Date with respect to all of the
Owned and Leased Real Property except for the Retained Real Property;

(B)     except as set forth in Section 4(j)(i)(B) of the Disclosure Schedule,
none of the Asset Sellers nor any of the Target Companies or their Subsidiaries
has leased or otherwise granted to any Person the right to use or occupy such
Owned Real Property or any portion thereof;

(C)     to the Knowledge of Seller, there are no unrecorded outstanding options,
rights of first offer or rights of first refusal to purchase such Owned Real
Property or any portion thereof or interest therein; and

(D)     each Owned Real Property is in working order and repair in all respects
material to its use or operation, except for any defects which would not
materially impair the use or occupancy of such Owned Real Property in the
operation of the Business.

(ii)     Section 4(j)(ii) of the Disclosure Schedule sets forth a schedule of
each parcel of Leased Real Property (or each group of parcels comprising one
operating unit), including a true and complete list of all Leases for each such
parcel of Leased Real Property. Seller has delivered to Buyer a true and
complete copy of each Lease document. With respect to each of the Leases:
(A) such Lease is legal, valid, binding, enforceable and in full force and
effect, subject to proper authorization and execution of such Lease by the other
party thereto and the application of any bankruptcy or other creditor's rights
laws; and (B) the Asset Seller, the Target Company or the applicable Subsidiary
party thereto listed on Section 4(j)(ii) of the Disclosure Schedule is not in
breach or default under such Lease, and to Seller's Knowledge, no event has
occurred or circumstance exists which, with the delivery of notice, the passage
of time or both, would constitute such a breach or default. None of the Asset
Sellers nor any of the Target Companies or their Subsidiaries has subleased or
otherwise granted to any Person the right to use or occupy such Leased Real
Property or any portion thereof. None of the Asset Sellers nor any of the Target
Companies or their Subsidiaries have pledged, mortgaged or otherwise granted a
lien on their leasehold interest in any Leased Real Property.

(iii)     With respect to the Real Property, the applicable lessee or fee owner
has not received any written notice of (A) material violations of building codes
and/or zoning ordinances or other governmental or regulatory laws affecting the
Real Property, (B) existing, pending or threatened condemnation proceedings
affecting the Real Property or (C) existing, pending, or threatened zoning,
building code or other moratoria proceedings, or similar matters which could
reasonably be expected to materially and adversely affect the Real Property for
its current use.

(iv)     The Real Property included in the Acquired Assets constitute all of the
real property used in connection with the Business.

(k)     Intellectual Property.

(i)     Section 4(k)(i) of the Disclosure Schedule is a complete and correct
list of the following categories of Target Companies IP and Acquired IP Assets:
(A) all trademark registrations, trademark applications and material
unregistered trademarks; (B) all patents and patent applications; (C) all United
States copyrights registrations; and (D) all material software, in each case
listing, as applicable, reasonably sufficient identifying information and the
status of the application or registration, including deadlines for any renewals
or other required filings or payments within 180 days of Closing.

(ii)     Section 4(k)(ii) of the Disclosure Schedule separately sets forth a
complete and correct list of (A) all material agreements under which the Target
Companies or their Subsidiaries use or have the right to use any Licensed Target
Companies IP; (B) all material agreements under which the Target Companies or
their Subsidiaries have licensed to others the right to use any of the Target
Companies IP; and (C) all material agreements under which the Asset Sellers have
licensed to or from others the right to use any of the Acquired IP Assets, in
each case, identifying the parties to the agreement, the Target Companies IP or
the Acquired IP Assets that are licensed and whether the license is exclusive or
non-exclusive. Sellers have disclosed to Buyer unredacted copies of all
agreements referenced in this clause (ii) ("Material IP Contracts").

(iii)     The Intellectual Property owned by the Target Companies and their
Subsidiaries together with the Intellectual Property held under license by the
Target Companies and their Subsidiaries constitute all of the Target Companies
IP.

(iv)     The Target Companies IP and the Acquired IP Assets constitute all of
the Intellectual Property primarily related to or necessary for the conduct of
the Business as such business is conducted by the Target Companies and their
Subsidiaries and the Asset Sellers on the date hereof and as such business will
be conducted by the Target Companies and their Subsidiaries and the Asset
Sellers immediately prior to the Closing and, in all material respects, as such
business was conducted during the 12-month period prior to the date of this
Agreement.

(v)     The Asset Sellers and the Target Companies and their Subsidiaries
collectively (A) exclusively own, or (B) license or possess sufficient rights to
use all Target Companies IP and Acquired IP Assets free and clear of all Liens
except the Alpharma Credit Agreement Lien. The Target Companies IP owned by the
Target Companies and the Acquired IP Assets owned by the Asset Sellers and, to
the Knowledge of Seller, all other Target Companies IP and Acquired IP Assets,
are valid and enforceable. The registrations for Intellectual Property included
in the Target Companies IP owned by the Target Companies and Acquired IP Assets
owned by the Asset Sellers are subsisting.

(vi)     Each of the Asset Sellers and the Target Companies and their
Subsidiaries has taken reasonable steps to protect and maintain the Target
Companies IP and Acquired IP Assets, as applicable.

(vii)     Except as set forth in Section 4(k)(vii)(A) or (B) of the Disclosure
Schedule, neither the use nor exploitation of the Acquired IP Assets or Target
Companies IP by the Asset Sellers or any of the Target Companies or their
Subsidiaries, as appropriate, nor the conduct of the Business (including the
provision of products thereby) as currently conducted has in any material
respect infringed, misappropriated or violated any Intellectual Property of any
third parties and the use or exploitation of the Acquired IP Assets or Target
Companies IP by the Asset Sellers or any of the Target Companies or their
Subsidiaries, as applicable, is in accordance in all material respects with any
applicable license pursuant to which the Asset Sellers or any of the Target
Companies or their Subsidiaries acquired the right to use any such Intellectual
Property. Section 4(k)(vii)(B) of the Disclosure Schedule sets for a complete
list of all products as to which any of the Sellers, Target Companies or any of
their respective Subsidiaries has, within the past four years: (1) in the United
States, made a Paragraph IV Filing; and (2) outside the United States, launched
a generic pharmaceutical product as to which the related branded product(s) was
(or were), at the time of the launch, covered by an unexpired patent.

(viii)     To the Knowledge of Seller, (A) Seller has not received any notice of
intent to file litigation with respect to the Target Companies IP or Acquired IP
Assets, nor (B) is there any claim or alleged claim with respect to such
litigation.

(ix)     To the Knowledge of Seller, no third party has infringed, challenged,
contested, disclosed or misappropriated any material Intellectual Property used
in the Business, or breached any licenses or other agreements involving any
material Target Companies IP or Acquired IP Assets.

(x)     Except as set forth in Section 4(k)(x) of the Disclosure Schedule, after
Closing: (A) the Business as currently conducted by the Target Companies and
their Subsidiaries and the Asset Sellers will not be dependent on any
Intellectual Property that is not owned or held under license by the Buyer, the
Target Companies, or their Subsidiaries; and (B) the IT Resources will be held
by or will be available for use by the Buyer, the Target Companies and/or their
Subsidiaries as such IT Resources were used by the Sellers and their
Subsidiaries prior to the Closing.

(xi)     The IT Resources have been maintained in all material respects in
accordance with standards set by the manufacturers or otherwise in accordance
with standards prudent and economically reasonable in the pharmaceutical
industry. The tangible IT Resources are in good working condition to perform all
information technology operations necessary for the conduct of the Business. The
Sellers and the Target Companies and their respective Subsidiaries have taken
commercially reasonable steps to provide for the back-up and recovery of the
data and information critical to the conduct of the Business without material
disruption to, or material interruption in, the conduct of such Business.

(l)     Contracts. Section 4(l) of the Disclosure Schedule lists (or describes,
in the case of oral contracts) all contracts and other agreements to which any
of the Asset Sellers (to the extent related to the Business) or any of the
Target Companies or their Subsidiaries is a party:

(i)     the performance of which is reasonably expected to involve annual
consideration in excess of $1,000,000 in the case of such contracts and
agreements of any of the U.S. Target Companies or their Subsidiaries and
$2,000,000 in the case of any Foreign Target Companies or their Subsidiaries;

(ii)     with respect to a joint venture, partnership, limited liability or
other similar agreement or arrangement relating to the formation, creation,
operation, management or control of any partnership or joint venture;

(iii)     with the Seller or any of its Affiliates (other than the Target
Companies and their Subsidiaries);

(iv)     with respect to any acquisition or disposition of a business, product
line or assets that would reasonably be expected to result in payments in excess
of $1,000,000 in the case of such contracts and agreements of any of the U.S.
Target Companies or their Subsidiaries and $2,000,000 in the case of any Foreign
Target Companies or their Subsidiaries;

(v)     which limit or purport to limit the ability of any Person to compete in
any line of business or with any other Person or in any geographic area or
during any period of time;

(vi)     with respect to supply purchase orders for active and inactive
ingredients involving total annual payments in excess of $1,000,000 in the case
of such contracts and agreements of any of the U.S. Target Companies or their
Subsidiaries and $2,000,000 in the case of any Foreign Target Companies or their
Subsidiaries;

(vii)     with respect to employment agreements or arrangements involving an
amount in excess of $200,000 per year;

(viii)     which are secrecy or confidentiality agreements (other than customary
forms of confidential disclosure agreements entered into in the Ordinary Course
of Business);

(ix)     which are guaranty, performance, bid or completion bond, or surety or
indemnification agreements involving amounts in excess of $1,000,000 in the case
of such contracts and agreements of any of the U.S. Target Companies or their
Subsidiaries and $2,000,000 in the case of any Foreign Target Companies or their
Subsidiaries, in each case, excluding any indemnification agreements entered
into in the Ordinary Course of Business with a customer; or

(x)     Material IP Contracts (if not include above).

Each such Contract described in clauses (i) through (ix), whether or not listed
in Section 4(l) of the Disclosure Schedule, is referred to herein as a "Material
Contract". Notwithstanding anything contained in this Agreement to the contrary,
the term "Material Contract" shall also include any and all contracts and other
agreements of any of the Target Companies or their Subsidiaries (other than the
U.S. Target Companies and their Subsidiaries) which involve (or are reasonably
expected to involve) consideration in excess of $1,000,000. Each of the Material
Contracts is valid and binding on the Asset Sellers, Target Companies or their
Subsidiaries party thereto and, to the Knowledge of Seller, each other party
thereto, and is in full force and effect. There is no default under any Material
Contract by any of the Asset Sellers or any of the Target Companies or their
Subsidiaries or, to the Knowledge of Seller, by any other party, and no event
has occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by any of the Asset Sellers or any of the Target
Companies or their Subsidiaries or, to the Knowledge of Seller, by any other
party. Seller has made available to Buyer a correct, unredacted and complete
copy (or, in the case of oral contracts, has provided a correct and complete
description) of each Material Contract (as amended to date) listed in
Section 4(l) of the Disclosure Schedule.

(m)     Litigation. Section 4(m) of the Disclosure Schedule sets forth each
instance in which any of the Sellers (to the extent related to the Business) or
any of the Target Companies or their Subsidiaries is subject to (i) any
outstanding injunction, judgment or judicial order, decree or ruling or (ii) any
material action, suit, claim, proceeding, hearing, or investigation.

(n)     Employee Benefits.

(i)     Section 4(n) of the Disclosure Schedule lists each material Employee
Benefit Plan that (a) any of the Sellers or Target Companies or their
Subsidiaries maintains or which any of the Sellers or the Target Companies or
their Subsidiaries participate in or to which they contribute and (b) covers any
Employees of the Business or their beneficiaries (each such plan, a "Seller
Employee Benefit Plan").

(ii)     Where applicable, with respect to each of the Assumed Employee Benefit
Plans, true and complete copies of (A) all plan documents (including all
amendments and modifications thereof) or, if none, a summary thereof, and all
related trust agreements, insurance contracts and other funding arrangements;
(B) the three most recently filed United States Department of Labor Form 5500
series and all schedules thereto, as applicable (or, in the case of a non-U.S.
Company Employee Benefit Plan, comparable information returns required to be
filed); (C) the current summary plan descriptions and all summary material
modifications thereto as applicable; (D) the two most recent actuarial reports,
if applicable; and (E) the most recent determination letter (or equivalent
determination of a non-U.S. Company Employee Benefit Plan) issued with respect
to each Seller Employee Benefit Plan, as applicable, have been delivered or made
available to Buyer.

(iii)     Each Assumed Employee Benefit Plan (and each related trust, insurance
contract, or fund) has been maintained, funded, operated and administered in all
material respects in accordance with the terms of such Assumed Employee Benefit
Plan and complies in form and operation in all material respects in accordance
with the applicable requirements of ERISA, the Code or other applicable law,
including foreign law.

(iv)     All contributions (including all employer contributions and employee
salary reduction contributions) and premiums or other payments that are required
to be made by the Closing Date to each Assumed Employee Benefit Plan have been
made.

(v)     Each Assumed Employee Benefit Plan that is intended to meet the
requirements of a "qualified plan" under Code Section 401(a) has received a
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Code Section 401(a) and that its trust is exempt from
tax under Code Section 501(a), and, to the Knowledge of Seller, since the date
of such determination, there are no facts or circumstances which would cause any
Assumed Employee Benefit Plan to no longer be "qualified" or its trust no longer
exempt from tax.

(vi)     With respect to each Assumed Employee Benefit Plan, no action, suit,
proceeding, hearing, or investigation (other than routine claims for benefits
payable in the Ordinary Course of Business) involving any such Assumed Employee
Benefit Plan is pending, or to the Knowledge of Seller, threatened.

(vii)     None of the Sellers (to the extent related to the Business) nor any of
the Target Companies or their Subsidiaries or any ERISA Affiliate has incurred
any liability to the PBGC (other than PBGC premium payments) or otherwise under
Title IV of ERISA (including any withdrawal liability) with respect to any
Employee Benefit Plan that is an Employee Pension Benefit Plan that would
reasonably be expected to result in any liability to the Buyer Entities. With
respect to any Assumed Employee Benefit Plan that is a Multiemployer Plan to
which any of the Target Companies or their Subsidiaries made, or was required to
make, contributions during the past six (6) years: (i) none of the Target
Companies nor any of their Subsidiaries has incurred any material Withdrawal
Liability (as defined below) with respect to such plan that has not been
satisfied in full; (ii) if any of the Target Companies or any of their
Subsidiaries were to experience a withdrawal or partial withdrawal from such
plan, no material Withdrawal Liability would be incurred and (iii) none of the
Target Companies, their Subsidiaries, nor any of their respective ERISA
Affiliates, has received any notification, nor has any reason to believe, that
any such plan is in reorganization, has been terminated, is insolvent, or may be
reasonably expected to be in reorganization, to be insolvent or to be
terminated. For purposes hereof, "Withdrawal Liability" shall mean liability to
a Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as those terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

(viii)     None of the Sellers (to the extent related to the Business) nor any
of the Target Companies or their Subsidiaries nor any ERISA Affiliates maintains
or is required to contribute to any Employee Benefit Plan that provides for
post-retirement medical, life insurance or other welfare-type benefits (other
than as required by Part 6 of Subtitle B of Title I of ERISA or Section 4980B of
the Code).

(ix)     Except as set forth in Section 4(n)(ix) of the Disclosure Schedule,
with respect to any Assumed Employee Benefit Plan subject to Title IV of ERISA
or any non-US Assumed Employee Benefit Plan subject to funding requirements, the
fair market value of the assets of such plan equals or exceeds the actuarial
present value of all accrued benefits under such plan (whether or not vested,
each as determined under the assumptions and valuation method of the latest
actuarial valuation of such plan).

(o)     Environmental, Health, and Safety Matters.

(i)     The Asset Sellers (to the extent related to the Business) and the Target
Companies and their Subsidiaries have for the past four years complied, and are
in compliance, in all material respects with Environmental, Health, and Safety
Requirements.

(ii)     The Asset Sellers and the Target Companies and their Subsidiaries have
obtained and have for the past four years complied, and are in compliance, in
all material respects with all material permits, licenses, registrations and
other authorizations required for operation of the Business pursuant to any
Environmental, Health, and Safety Requirements, each of which is valid and in
full force and effect.

(iii)     None of the Asset Sellers (to the extent related to the Business) nor
any of the Target Companies or their Subsidiaries has received any unresolved
written notice regarding (A) any actual or alleged violation of Environmental,
Health, and Safety Requirements or (B) any actual or alleged potential
responsibility for any release or threatened release of a Hazardous Substance,
for any Remedial Measures or for any liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), relating to any of the Asset Sellers (to
the extent related to the Business) or any of the Target Companies or their
Subsidiaries or their facilities arising under Environmental, Health, and Safety
Requirements, except in each case as would not reasonably be expected to have a
material impact on the Business. None of the Asset Sellers (to the extent
related to the Business) nor any of the Target Companies or their Subsidiaries
is subject to any outstanding injunction, judgment or judicial order, decree or
ruling relating to Environmental, Health, and Safety Requirements.

(iv)     The Asset Sellers (to the extent related to the Business) and the
Target Companies and their Subsidiaries have provided the Buyers with access to
all material investigations, compliance assessments, studies, and reports
related to environmental and occupational health and safety conditions and
practices, including those relating to groundwater, surface water and soil
conditions; and any actual or threatened releases or contamination at, on, or
affecting the Real Property or any other current or former facilities of the
Asset Sellers and the Target Companies which are in their possession or under
their reasonable control.

(v)     There has been no release or threatened release of any Hazardous
Substance at, on, under or from any Real Property or any other location except
as would not reasonably be expected to have a material impact on the Business.

(p)     Labor Matters.

(i)     Section 4(p)(i) of the Disclosure Schedule contains a complete and
accurate list of each collective bargaining, worker's counsel or other labor
union contract or arrangement to which any of the Target Companies or their
Subsidiaries is a party or which covers any of the Employees of the Business
(the "Collective Bargaining Agreements"). No other union or labor organization
is currently certified and, to the Knowledge of Seller, there is no activity or
proceeding of any union or labor organization to organize any Employees of the
Business.

(ii)     Each of the Seller, the Asset Sellers (with respect to any Employees of
the Business), and the Target Companies and their Subsidiaries has complied in
all material respects with the terms of the Collective Bargaining Agreements and
all applicable laws pertaining to the employment or termination of employment of
current or former employees of the Business, including all such laws relating to
labor relations, equal employment opportunities, fair employment practices,
prohibited discrimination or distinction, wages, hours, WARN Act, safety and
health, workers' compensation and the collection and payment of withholding
and/or social security Taxes.

(iii)     None of the Seller, the Asset Sellers (with respect to any Employees
of the Business), or the Target Companies or any of their Subsidiaries has,
currently or within the past three years, (i) any material Equal Employment
Opportunity Commission charges or other material charges, complaints or claims
related to current or former employees of the Business pending, or to the
Knowledge of Seller, threatened against it, (ii) any investigation by any
federal, state, local, or foreign governments (and all agencies thereof)
relating to its labor policies pending or, to the Knowledge of Seller,
threatened that would reasonably be expected to be material to the Business,
(iii) experienced any strikes, slowdowns, work stoppages, lockouts or threats
thereof, by or with respect to any current or former employees of the Business
or (iv) incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act (the "WARN Act") or any similar state, local or
foreign law that remains unsatisfied. No employee layoffs implemented by any of
the Asset Sellers or any of the Target Companies or their Subsidiaries in the
ninety calendar days prior to the date hereof have required issuance of notice
pursuant to the WARN Act or any similar applicable law.

(iv)     Except with respect to employees covered by the collective bargaining
agreements listed on Section 4(p)(i) of the Disclosure Schedule, each Employee
of the Business who is an employee of any of the U.S. Target Companies or their
Subsidiaries is employed "at will." Section 4(p)(ii) of the Disclosure Schedule
sets forth the name of each Employee of the Business whose annual base salary
exceeds (as converted into U.S. dollars, if applicable, at the exchange rate
prevailing on the date hereof) $100,000, together with his or her position or
function, annual base salary or wage and any applicable target incentive bonus
amount. Except as set forth in Section 4(p)(ii) of the Disclosure Schedule, the
completion of the transactions contemplated by this Agreement, either alone or
in connection with any other event, will not result in any (a) payment or
benefit becoming due, (b) increase or acceleration of any payment or benefit or
(c) any "excess parachute payment" within the meaning of Code Section 280G to
any Employee of the Business.

(q)     Insurance. Section 4(q) of the Disclosure Schedule contains a complete
and accurate list of each currently effective material insurance policy covering
any of the Asset Sellers (to the extent related to the Business) or any of the
Target Companies or their Subsidiaries or any of their properties or assets
(collectively, the "Insurance Policies"), including the underwriter of such
policies, the type of coverage, the limits of coverage thereunder and any
deductible and/or retention amount. All of the Insurance Policies are valid and
binding and in full force and effect, all premiums due thereunder have been paid
when due.

(r)     Product Liability. No Person has made (or to the Knowledge of Seller,
threatened to make) any material claim against any of the Asset Sellers or any
of the Target Companies or their Subsidiaries within the last twelve months (or
if made prior to the aforementioned twelve-month period, as to which the
claimant or its representative has reasserted or otherwise acted upon such claim
within the last twelve months) arising out of any personal injury and/or death
or damage to property relating to the Products developed, manufactured,
marketed, distributed, sold or otherwise provided by, or on behalf of, any of
the Asset Sellers or any of the Target Companies or their Affiliates. Seller has
made appropriate notifications under the Insurance Policies with respect to each
material claim made against any of the Asset Sellers or any of the Target
Companies and their Subsidiaries within the last twelve months.

(s)     Customers and Suppliers. Section 4(s) of the Disclosure Schedule lists
each of the customers of the Business that account for 5% or more of the
Business' revenues for each of the two most recent fiscal years (the
"Significant Customers") and sets forth opposite the name of each such
Significant Customer the percentage of consolidated net sales attributable to
such Significant Customer. Section 4(s) of the Disclosure Schedule also lists
each of the suppliers of the Business that account for 5% or more of the
Business' purchases of raw materials for each of the two most recent fiscal
years (the "Significant Suppliers") and sets forth opposite the name of each
such Significant Supplier the percentage of consolidated purchases of raw
materials attributable to such Significant Customer. Section 4(s) of the
Disclosure Schedule also lists any additional current customers of the Business
that Seller anticipates shall account for 5% or more of the Business' revenues
or purchases of raw materials for the current fiscal year. As of the date
hereof, none of the Significant Suppliers, Significant Customers or other
suppliers or customers listed on Section 4(s) of the Disclosure Schedule has
canceled, substantially amended or otherwise terminated, or to the Knowledge of
Seller, has indicated an intent to cancel, substantially amend or otherwise
terminate its relationship with the Business or to materially decrease the
volume of business it conducts with the Business. As of the date hereof, none of
the Asset Sellers nor any of the Target Companies or their Subsidiaries has any
material dispute with any of the Significant Customers or Significant Suppliers.

(t)     Reserves. Seller has made reserves appropriate under GAAP in a manner
applied consistent with the past practices of the Business with respect to
(i) the Inventory and (ii) accounts receivable for rebates, chargebacks,
discounts, profit sharing, managed care reserves, and similar adjustments.

(u)     Regulatory Matters.

(i)     To the Knowledge of Seller, each of the Asset Sellers and each of the
Target Companies and their Subsidiaries are in compliance in all material
respects with all applicable laws, rules and regulations of the United States
and each foreign jurisdiction, including of the FDA, the U.S. Drug Enforcement
Administration ("DEA"), the Centers for Medicare and Medicaid Services, or
similar foreign Governmental Entity ("Foreign Authorities"), with respect to the
manufacture, sale, labeling, storing, testing, distribution, promotion and
marketing of the Products. Each of the Asset Sellers and each of the Target
Companies and their Subsidiaries have all material permits, approvals,
registrations and licenses related to the Manufacturing Facilities from the FDA,
DEA and Foreign Authorities to conduct the Business as currently conducted.
Section 4(u)(i) of the Disclosure Schedule sets forth a complete and correct
index of all applications, approvals, registrations, licenses, permits or the
like obtained by the Asset Sellers and each of the Target Companies and its
Subsidiaries with respect to the Manufacturing Facilities from the FDA, DEA and
Foreign Authorities in connection with the conduct of the Business within the
past four years and Seller has previously made all such information available to
Buyer.

(ii)     Within the past four years, none of the Asset Sellers nor any of the
Target Companies or their Subsidiaries is in receipt of notice of, has been or
is subject to, any adverse inspection, finding of deficiency, finding of
non-compliance, compelled or voluntary recall, investigation, penalty for
corrective or remedial action, corrective action plan or other compliance or
enforcement action, in each case relating to the Products or the Manufacturing
Facilities by the FDA, DEA or Foreign Authorities, including compliance with
current good manufacturing practices as regulated and/or required by the FDA,
any Foreign Authorities or the World Health Organization (collectively the
"cGMPs"). There are no pending or, to the Knowledge of Seller, threatened,
actions, suits, proceedings, hearings, investigations, charges, claims, demands,
notices or complaints by the FDA, DEA or Foreign Authorities, including
compliance with cGMPs.

(iii)     There are no pending actions, suits, proceedings, hearings,
investigations, charges, claims, demands, notices or complaints by the FDA, DEA
or Foreign Authorities relating to the Manufacturing Facilities or the Products.

(iv)     None of the Asset Sellers nor any of the Target Companies or their
Subsidiaries has made any materially false statements on, or material omissions
from, the applications, approvals, reports and other submissions to the FDA, DEA
or Foreign Authorities prepared or maintained to comply with the requirements of
the FDA, DEA or Foreign Authorities.

(v)     None of the Asset Sellers nor any of the Target Companies or their
Subsidiaries has received within the past four years any notification, written
or oral, that remains unresolved, from Foreign Authorities, the FDA, the DEA or
other authorities indicating that any Product is misbranded or adulterated as
defined in the FDC Act and the rules and regulations promulgated thereunder or
any similar law, rule or regulation, whether under the jurisdiction of the FDA,
DEA or any similar Foreign Authority. The Asset Sellers and the Target Companies
and their Subsidiaries have properly handled and stored all Products included in
the Inventory in compliance in all material respects with all applicable laws,
rules and regulations and none of the Products included in the Inventory are
misbranded or adulterated as defined in the FDC Act and the rules and
regulations promulgated thereunder or any similar law, rule or regulation,
whether under the jurisdiction of the FDA, DEA or of any Foreign Authority.

(vi)     Within the past four years no Product has been recalled, suspended,
discontinued, or withdrawn from the market, and no Product is currently involved
in any ongoing, threatened or potential recall, discontinuance, withdrawal from
market, or suspension as a result of any action by the FDA, DEA or any Foreign
Authority against any of the Asset Sellers or any of the Target Companies or
their Subsidiaries.

(vii)     Section 4(u)(vii) of the Disclosure Schedule sets forth all ANDAs,
NDAs, and Marketing Authorizations and all amendments and supplements thereto
submitted to the FDA and any Foreign Authority, respectively, by each of the
Asset Sellers (to the extent related to the Business) and each of the Target
Companies and their Subsidiaries (the "Business Applications") and sets forth
which Business Applications are pending and which have been approved.

(viii)     Each of the Asset Sellers and each of the Target Companies and their
Subsidiaries have complied in all material respects with all applicable laws and
regulations in connection with the preparation and submission to the FDA or
applicable Foreign Authority of the Business Applications. Each of the ANDA
Products and Marketing Authorization Products has been approved by, and is
currently in good standing with the FDA or the applicable Foreign Authority to
whom the corresponding Business Application was submitted. All required notices,
supplemental applications and annual or other reports, including adverse
events/experiences reports, with respect to each ANDA Product and Marketing
Authorization Product for which a Business Application has been approved, have
been filed with the FDA or the applicable Foreign Authority to whom the
corresponding Business Application was submitted.

(ix)     None of the Asset Sellers (to the extent related to the Business) nor
any of the Target Companies or their Subsidiaries has committed any act, failed
to take any act, made any statement or failed to make any statement that would
violate the laws and regulations enforced by the FDA, the DEA, the Centers for
Medicare and Medicaid Services, the U.S. Federal Trade Commission or any
applicable Foreign Authorities regarding (A) the promotion, sale or distribution
of any product (including the promotion of a product for other than the use for
which such product is approved by the FDA or applicable Foreign Authorities),
(B) payments or other remuneration including prohibitions against kickbacks and
the offering or giving of anything of value to foreign government officials, or
(C) the FDA's policy with respect to "Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities" set forth in 56 Fed. Reg. 46191
(September 10, 1991) or any Compliance Policy Guide (Section 120.100 of the FDA
Compliance Policy Guide (7150.09), issued July 1, 1991), or any other similar
laws, rules or regulations, whether under the jurisdiction of the FDA, DEA or
any Foreign Authority, and any and all amendments thereto. None of the Asset
Sellers nor any of the Target Companies or their Subsidiaries, nor to the
Knowledge of Seller, any officer, employee, or third party vendors of any of the
Asset Sellers or any of the Target Companies or their Subsidiaries has been
convicted of any crime or engaged in any conduct that would reasonably be
expected to result in (i) debarment under 21 U.S.C. Section 335a or any similar
state or foreign law or regulation or (ii) exclusion under 42 U.S.C. Section
1320a-7 or any similar state or foreign law or regulation.

(x)     Each of the Asset Sellers and each of the Target Companies and their
Subsidiaries have complied in all material respects with the requirements of (A)
the Medicaid Drug Rebate Program, 42 U.S.C. Section 1396r-8(a), (B) any state
supplemental rebate program, (C) the Public Health Service Pricing Program
established by the Veterans Health Care Act of 1992 for Section 340B entities,
42 U.S.C. Section 256b and (D) the Federal Supply Schedule Program, codified in
10 U.S.C. Section Section 2301-14, 40 U.S.C. Section Section 471-514, 41
U.S.C.Section Section 251-260 and in certain sections of Titles 10, 31, 40, and
41 and known collectively as the Competition in Contracting Act.

(xi)     Each of the Asset Sellers and each of the Target Companies and their
Subsidiaries have complied in all material respects with the requirements of any
state price reporting statute or regulation.

(v)     Certain Business Relationships with the Asset Sellers, the Target
Companies and Their Subsidiaries. Except for transactions of the type
represented by the Ancillary Agreements, neither Seller nor any of its
Affiliates (except the Target Companies and their Subsidiaries) has been
involved in any material business arrangement or relationship with any of the
Asset Sellers or any of the Target Companies or their Subsidiaries related to
the Business within the past twelve months. Neither Seller nor any of its
Affiliates (except the Asset Sellers and the Target Companies and their
Subsidiaries) owns any material asset, tangible or intangible, or is a party to
any material contract that is used in or relates to the Business.

(w)     Disclosure Generally. Section 3(a) above and this Section 4 and the
disclosures contained in Annex V attached hereto and the Disclosure Schedule do
not contain any untrue statement of material fact or omit to state any material
fact necessary in order to make any such representations, warranties or
disclosures not misleading.

(x)     Disclaimer of Other Representations and Warranties. Except as expressly
set forth in Section 3(a) and this Section 4, Seller makes no representation or
warranty, express or implied, at law or in equity, in respect of SELLER, the
Asset Sellers, the Target Companies or their Subsidiaries, the Business or any
of their respective assets, liabilities or operations, including with respect to
merchantability or fitness for any particular purpose, and any such other
representations or warranties are hereby expressly disclaimed.

SECTION 5.     Pre-Closing Covenants. The Parties agree as follows with respect
to the period between the execution of this Agreement and the Closing.

(a)     General. Each of the Parties will use commercially reasonable efforts to
take all actions and to do all things necessary, proper or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the Closing conditions set forth in
Section 7 below) on or prior to December 31, 2005 and as soon as practicable
after compliance with the Hart-Scott-Rodino Act and any similar applicable law
under any foreign jurisdiction or Foreign Authority, compliance with which is
required to consummate the transactions contemplated hereby.

(b)     Notices and Consents. Each of the Sellers shall, and shall cause each of
the Target Companies and their Subsidiaries to, give any notices to third
parties, and shall, and shall cause each of the Target Companies and their
Subsidiaries to, use commercially reasonable efforts to obtain any third party
consents referred to in Section 4(c) of the Disclosure Schedule. Subject to the
terms and conditions herein, the Parties agree to use their commercially
reasonable efforts to take, or cause to be taken, all actions necessary to
expeditiously consummate the transactions contemplated by this Agreement,
including using commercially reasonable efforts to make all necessary domestic
and foreign government filings, including filings under the Hart-Scott-Rodino
Act, respond to government requests for information, and obtain all necessary
governmental, judicial or regulatory actions or non-actions, orders, waivers,
consents, clearances, extensions and approvals. If any suit or other action is
threatened or instituted by any Governmental Entity or other entity challenging
the validity or legality, or seeking to restrain the consummation of the
transaction contemplated by this Agreement, the Parties shall use commercially
reasonable efforts to avoid, resist, resolve or, if necessary, defend such suit
or action. The filing fees under the Hart-Scott-Rodino Act and any other
antitrust, competition, communications or other law applicable to the
transactions contemplated by this Agreement, as well as the fees and
disbursements of any legal counsel or other advisor jointly retained by the
Parties in connection with any such filings, shall be borne equally by each of
Buyer and Seller. Notwithstanding anything contained in this Agreement to the
contrary, neither Buyer nor any of its Affiliates shall be required to offer or
agree to enter into any agreements or arrangements, including agreements or
arrangements to sell, license or otherwise dispose of, or hold separate or
otherwise divest, all or any part of the assets or businesses of any of Buyer,
its Affiliates, the Target Companies or the Acquired Assets (other than
agreements or arrangements that solely relate to those assets or businesses that
are, individually or in the aggregate, immaterial in relation to the assets of
the Business as of the date of this Agreement) or otherwise limit, in any
material respect, the conduct or operation of the business of any of the
foregoing Persons.

(c)     Operation of Business. Except as disclosed on Section 5(c) of the
Disclosure Schedule, each of the Asset Sellers shall (to the extent related to
the Business), and each of the Sellers shall cause each of the Target Companies
and their Subsidiaries (i) to conduct their respective businesses only in the
Ordinary Course of Business, (ii) to refrain from (A) entering into any
intercompany transaction, (B) making any intercompany transfer of funds or
assets, except in the Ordinary Course of Business, (C) increasing the
compensation or benefits of any employees of the Business (other than increases
of compensation or benefits of non-officer employees in the Ordinary Course of
Business) and (iii) to use commercially reasonable efforts to (A) preserve its
business organization substantially intact, (B) maintain its present
relationships and goodwill with customers, suppliers, distributors, employees
and other Persons with which it has significant business relations, (C) maintain
and keep material properties and assets in working order and repair in all
respects material to their use or operation, except for any defects which would
not materially impair the use or, with respect to real property, occupancy of
such properties or assets in the operation of the Business, (D) maintain in
effect all material Licenses pursuant to which it currently operates and
(E) maintain all material Acquired IP Assets and Target Companies IP except for
dispositions in the Ordinary Course of Business. Without limiting the generality
of the foregoing, except as disclosed on Section 5(c) of the Disclosure
Schedule, none of the Asset Sellers shall, and each of the Share Sellers shall
cause the Target Companies and their Subsidiaries not to, without the prior
written consent of Buyer (which consent shall not be unreasonably withheld),
engage in any practice, take any action, or enter into any transaction of the
sort described in 0 above or that would reasonably be expected to (x) result in
any of the conditions set forth in 0 not being satisfied or (y) otherwise
prevent or materially impair or delay the ability of the Parties to satisfy any
of the conditions set forth in 0; provided that, notwithstanding the foregoing,
nothing herein will prohibit or prevent any of the Asset Sellers or any of the
Target Companies and their Subsidiaries from (i) repaying, collecting or
otherwise extinguishing any Intercompany Receivables or Intercompany Payables,
(ii) declaring, setting aside, or paying any Cash dividend, (iii) making any
distribution of Cash, (iv) redeeming or purchasing, or otherwise acquiring, any
of its capital stock for Cash, (v) repaying any of its Indebtedness or
(vi) engaging in any transaction referred to in Section 5(c) of the Disclosure
Schedule.

(d)     Full Access. Each of the Sellers will permit, and will cause each of the
Target Companies and their Subsidiaries to permit, representatives of Buyer
(including legal counsel and accountants) to have full access at all reasonable
times, and in a manner so as not to interfere unreasonably with the normal
business operations of Sellers and the Target Companies and their Subsidiaries,
to all premises, properties, personnel, books, records (including tax records),
contracts, and documents of or pertaining to each of the Sellers (to the extent
related to the Business) and each of the Target Companies and their
Subsidiaries. Buyer will treat and hold any information it receives from any of
the Sellers or any of the Target Companies or their Subsidiaries in the course
of the reviews contemplated by this 00 in accordance with the Confidentiality
Agreement, dated September 13, 2005, between Seller and Buyer (the
"Confidentiality Agreement") which Confidentiality Agreement shall remain in
full force and effect in accordance with its terms; provided, that the
obligations of Buyer with respect to confidential information relating to the
Business shall terminate on the Closing Date; and provided, further, that Buyer
may, without liability hereunder, disclose confidential information in
connection with the proper exercise of any remedies provided in this Agreement
or any Ancillary Agreement or any suit, action or proceeding relating to this
Agreement or Ancillary Agreements or the enforcement of rights hereunder or
thereunder.

(e)     Notice of Developments. Each Party will give prompt written notice to
the other of any material adverse development causing a breach of any of its own
representations and warranties in Sections 3 or 4 above and of the occurrence,
or non-occurrence, of any other event that, individually or in the aggregate,
would make the timely satisfaction of any of the conditions set forth in 0
impossible or unlikely. No disclosure by any Party pursuant to this 00, however,
shall be deemed to amend or supplement Annex V, Annex VI, or the Disclosure
Schedule or to prevent or cure any misrepresentation or breach of warranty.

(f)     ISRA Compliance. Prior to the Closing, Seller shall take all actions
necessary, at its sole cost and expense, to obtain ISRA Approval with respect to
the Owned Real Property and the Leased Real Property located in the State of New
Jersey.

SECTION 6.     Post-Closing Covenants. The Parties agree as follows with respect
to the period following the Closing.

(a)     General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request for no further consideration to more effectively consummate the purchase
and sale of Target Shares and Acquired Assets and the assumption of the Assumed
Liabilities, including (i) transferring back to the applicable Asset Seller any
Excluded Asset or Excluded Liability and (ii) transferring to the applicable
Target Company or Subsidiary thereof any Acquired Asset or Assumed Liability
contemplated hereby to be transferred at the Closing which was not so
transferred at the Closing.

(b)     Litigation Support. In the event and for so long as any Party actively
is contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or any of the Ancillary Agreements
or (ii) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction on or prior to the Closing Date involving any of the Asset Sellers
or any of the Target Companies or their Subsidiaries, but (iii) excluding any
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand with respect to Taxes, which shall be governed solely by 0 hereof, each
of the other Parties shall cooperate with it and its counsel in the defense or
contest, make available its personnel, and provide such testimony and access to
its books and records as shall be necessary in connection with the defense or
contest at no cost to the other Party.

(c)     Transition. Neither Seller nor its Subsidiaries will take any action
that is designed or intended to have the effect of discouraging any lessor,
licensor, customer, supplier, distributor or other business associate of any of
the Asset Sellers (to the extent related to the Business) or any of the Target
Companies or their Subsidiaries from maintaining the same business relationships
with the Buyer and its Subsidiaries after the Closing as it maintained with the
Asset Sellers and the Target Companies and their Subsidiaries prior to the
Closing.

(d)     Covenant Not to Compete; Nonsolicitation.

(i)     For a period of three years from and after the Closing Date (the
"Noncompete Period"), none of the Sellers nor any of their Subsidiaries (or any
of their respective generic division or business successors) will engage
directly or indirectly in the research, development, manufacturing, marketing,
distribution or sale of any human generic pharmaceuticals that competes with the
Business as conducted as of the Closing Date in any geographic area in which the
Business conducts its business anytime during the 12 months preceding the date
of this Agreement; provided, however, that it shall not be a violation of this
Section 6(d)(i) for any of the Sellers or any of their Subsidiaries to (A) own
any equity securities (or securities convertible into equity securities) of any
Person which invests in, manages or operates a business that competes with the
Business, in each case, provided that such equity securities (or securities
convertible into equity securities) represent less than 5% of the outstanding
capital stock of such Person and are publicly traded or listed in any securities
exchange or automated quotation system, (B) acquire all or a majority of the
stock or assets of any Person that has a business which has 10% or less of its
sales in a business competing with the Business, (C) market, distribute, sell,
provide or otherwise transfer any finished antibiotic, antibacterial or
fermentation-based pharmaceuticals products containing active pharmaceutical
ingredients manufactured by Seller or its Subsidiaries, except for any products
which compete with any of the Covered Products, (D) operate the Branded
Pharmaceutical Business or any other business consisting of the research,
development, manufacture, distribution or sale of Kadian and other Branded
Pharmaceutical Products (including for all such purposes, the use of
Intellectual Property related to Kadian), (E) use Intellectual Property relating
to Kadian for any product that is not a Branded Product which does not compete
with any of the Covered Products, (F) own Parmed and conduct the business of
Parmed in a manner consistent with past practices or (G) market, distribute,
sell, provide or otherwise transfer any active pharmaceutical ingredients
manufactured by Seller or its Subsidiaries.

(ii)     During the Noncompete Period, none of the Sellers nor any of their
Subsidiaries shall (A) directly or indirectly, induce, solicit or encourage any
person who is at such time an employee of the Buyer Entities to leave or curtail
his or her employment with the Buyer Entities or otherwise adversely modify such
person's relationship with the Buyer Entities; provided, however, that it shall
not be a violation of this Section 6(d)(ii)(A) for any of the Sellers or any of
its Subsidiaries to engage in (x) general advertising or employee search
activities targeted to a broad pool of potential applicants for a position (and
not specifically targeting employees of the Buyer or any of its Subsidiaries) or
(y) any discussions after an employee of the Buyer or any of its Subsidiaries
initiates contact with any of the Sellers or their Subsidiaries without prior
solicitation in contravention of this Section 6(d)(ii)(A), or (B) hire or
attempt to hire (x) any person who is at such time, or who was at any time in
the three year period prior to such time, an employee of the Buyer Entities or
(y) an Employee of the Business.

(iii)     Notwithstanding anything to the contrary herein, the Parties agree
that irreparable damage would occur in the event that the provisions of this 00
were not performed in accordance with their specific terms and, accordingly, it
is agreed that Buyer shall be entitled to an injunction or injunctions to
enforce specifically the terms and provisions of this 00 in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which Buyer is entitled in law or in equity. The Parties agree
that the Noncompete Period shall be extended by any period during which Seller
has been determined to be in violation of its obligations under 00. If the final
judgment of a court of competent jurisdiction declares that any term or
provision of this 00 is invalid or unenforceable, the Parties agree that the
court making the determination of invalidity or unenforceability shall have the
power to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

(e)     Use of Name and Trademarks. The parties shall enter into the trademark
license agreement attached hereto as Exhibit G-10 (the "Trademark License
Agreement") whereby (i) for a period no longer than twelve (12) months after the
Closing Date, Buyer and its Affiliates shall have the right to use, solely in
connection with the operation of the Business, printed purchase orders, sales
invoices, marketing materials, stationary, printed forms, other documents and
office supplies, (ii) for a period of no longer than twenty-four (24) months
after the Closing Date, Buyer and its Affiliates shall have the right to use,
solely in connection with the operation of the Business, packaging materials,
stocks and shipping supplies (collectively, together with the materials
described in clause (i) above, the "Marketing Material"), in each case, on hand
on the Closing Date containing the name "Alpharma" or "Alpharma-Isis" (the
"Seller Name") thereon, and (iii) for a period commencing upon the expiration of
the period contemplated by clause (i) above and ending on a date that is no
later than twenty-four (24) months after the Closing Date, Buyer and its
Affiliates may use the Seller Name in connection with the Marketing Material
described in clause (i) above, but only in combination with another name, in the
case of each of clauses (i), (ii) and (iii) above, subject to the terms and
conditions of the Trademark License Agreement.

(f)     Employee Benefits Matters.

(i)     From and after the date two days following the date hereof until the
Closing, Buyer shall reasonably consult with Seller before distributing any
communications to any Employees of the Business relating to employee benefits or
post-Closing terms of employment. From after the date two days following the
date hereof, Sellers shall reasonably consult with Buyer before distributing any
communications to any Employees of the Business regarding or relating to the
transactions contemplated hereby, and shall incorporate Buyer's reasonable
comments in such communications. The Sellers shall reasonably consult with Buyer
before any negotiations or consultation process with works councils that are
required to accomplish the transfer of any Employees of the Business to the
Buyer Entities.

(ii)     Prior to the Closing and effective on the Closing Date, Buyer or its
Affiliates will offer employment to all Employees of the Business who are
employees of the Asset Sellers immediately prior to the Closing Date. For a
period of one year immediately after the Closing Date, the Buyer Entities shall
provide to Transferred Employees the same base salary or wage rates, as
applicable, and employee benefits under plans, programs and arrangements (other
than equity-based plans) which, in the aggregate, will provide benefits to the
Transferred Employees which, taken together, are substantially similar in the
aggregate to the benefits provided by Seller and its Subsidiaries immediately
prior to the Closing Date pursuant to the Seller Employee Benefit Plans
(excluding any equity-based compensation or benefits). Notwithstanding the
foregoing, nothing contemplated by this Agreement shall be construed as
requiring either Buyer, its Affiliates or the Target Companies and their
Subsidiaries to be obligated to continue the employment of any Transferred
Employees for any period after the Closing Date.

(iii)     Notwithstanding Section 6(f)(ii) above, effective from and after the
Closing Date, (1) with respect to non-U.S. Transferred Employees, the Buyer
Entities shall provide to such Transferred Employees the same terms and
conditions of employment (including employee benefit plans, programs or
arrangements) to the extent required by applicable law in any non-U.S.
jurisdiction such that Seller and the Seller's Subsidiaries shall avoid any
liability that would otherwise result from a failure to maintain the same terms
and conditions (including employee benefit plans, programs or arrangements), and
(2) with respect to Transferred Employees covered by Collective Bargaining
Agreements, the Buyer Entities shall remain bound by or, as applicable, assume
such Collective Bargaining Agreements and provide to such Transferred Employees
the same terms and conditions of employment (including employee benefit plans,
programs or arrangements) to the extent required by the applicable Collective
Bargaining Agreements.

(iv)     The Buyer Entities shall provide severance or similar termination
benefits to each Transferred Employee who is covered by the Retention
Arrangements or the Alpharma Severance Plan attached hereto as Exhibit F
immediately prior to the Closing Date and whose employment is terminated by the
Buyer Entities within the one-year period immediately following the Closing Date
for reasons other than for "cause" (as defined in the Alpharma Severance Plan)
at least as favorable to the Transferred Employees as those contained in the
Retention Arrangements or the Alpharma Severance Plan.

(v)     Effective from and after the Closing Date, the Buyer Entities shall
(A) recognize, for all purposes (other than benefit accrual under a defined
benefit pension plan other than any Assumed Employee Benefit Plan) under all
employee benefit plans, programs and arrangements established or maintained by
the Buyer Entities for the benefit of the Transferred Employees, service with
Seller, the Asset Sellers and the Target Companies and their Subsidiaries prior
to the Closing Date to the extent such service was recognized under the
corresponding Seller Employee Benefit Plan covering such Transferred Employees
and (B) waive any pre-existing exclusion requirements under all employee health
and other welfare benefit plans established or maintained by the Buyer Entities
for the benefit of the Transferred Employees, except to the extent such
exclusion would have applied to such individual under the corresponding Seller
Employee Benefit Plan.

(vi)     Effective from and after the Closing Date, the Buyer Entities shall
assume, honor, and perform all obligations and liabilities in respect of any
Transferred Employee for (A) the Retention Arrangements listed on
Section 6(f)(vi) of the Disclosure Schedule, (B) furnishing a Form W-2 to the
Transferred Employees employed in the U.S. for the calendar year within which
the Closing Date occurs in accordance with the "alternate procedures" provision
in Revenue Procedure 2004-53 provided that Seller timely provides the Buyer
Entities with any and all information as reasonably requested to comply with
such requirement, (C) all accrued but unused vacation and sick days to which any
Transferred Employee is entitled as of the Closing Date under the Seller
Employee Benefit Plans and (D) claims for hospital, medical, dental or other
health benefits, expenses or other reimbursements relating to any medical
service, product or confinement provided to or in respect of any Transferred
Employee (or his or her eligible dependents) incurred on or after the Closing
Date or prior to the Closing Date to the extent accrued on the Closing Date Pro
Forma Balance Sheet.

(vii)     Effective from and after the Closing Date, Seller and its Subsidiaries
shall remain responsible for any and all liabilities of Seller, any of its
Subsidiaries or any Seller Employee Benefit Plan to or in respect of (A) any
Bonus Obligations, which shall be paid as set forth in 0 below, (B) any Inactive
Employee (or any of his or her beneficiaries or dependents) for claims for long
term disability benefits incurred under a Seller Employee Benefit Plan but not
paid prior to the Closing Date and claims incurred under a Seller Employee
Benefit Plan on or after the Closing Date but prior to the expiration of such
Inactive Employee's disability, (C) any current or former employees of any of
the Sellers or the Target Companies who do not become Transferred Employees
except under any Assumed Employee Benefit Plan or to the extent that the Buyer
Entities have agreed to assume assets and liabilities for such persons pursuant
to Section 6(f)(ix), or to the extent such Inactive Employees are otherwise
entitled under applicable law to future reinstatement with the Target Companies,
and (D) the Transferred Employees for claims in respect of awards granted to
such Transferred Employees under the Seller's 1997 Incentive Stock Option and
Appreciation Right Plan, 2003 Omnibus Incentive Plan and Stock Purchase Plan,
and (E) except to the extent assumed under Section 6(f)(vi), claims under any
plan maintained by Sellers for hospital, medical, dental or other health
benefits, expenses or other reimbursements relating to any medical service,
product or confinement provided to or in respect of any Transferred Employee (or
his or her eligible dependents) incurred prior to the Closing Date.

(viii)     As soon as practicable following the sixth-month anniversary of the
Closing Date, Buyer shall deliver to Seller a schedule setting forth the
retention bonus amounts payable to the Transferred Employees under the Retention
Arrangements as a result of such Transferred Employees satisfaction of the
requirements of such Retention Arrangements, and, as soon as practicable
following receipt of such schedule, Seller shall transfer to Buyer an amount, if
any, in U.S. dollars equal to the sum of such retention bonus amounts indicated
on such schedule less $7,600,000. Buyer shall timely pay all applicable
retention amounts due under the Retention Arrangements.

(ix)     As a result of Buyer's acquisition of the outstanding stock of the
Target Companies and their Subsidiaries, the Buyer Entities shall retain and be
liable for all of the Seller Employee Benefit Plans sponsored by the Target
Companies, including the defined benefit pension plans and defined contribution
plans set forth on Section 6(f)(ix) of the Disclosure Schedule, and shall
continue to make contributions to the Teamsters multi-employer retirement plan
and health and welfare plan on behalf of certain Employees of the Business at
Elizabeth, New Jersey. As soon as practicable following the Closing Date,
Alpharma AS shall cause the insurance company which is party to the insurance
contracts which fund the Tax Deductible Defined Benefits Company Pension Scheme
and Collective Life Annuity Top Hat Pension Scheme (collectively, the "Pension
Schemes") to provide fully paid annuity contracts to the Participants in such
Pension Schemes who are current or former Employees of the Business in Norway.
Buyer shall assume any liabilities with respect to (i) any early retirement
pension plans for the benefit of Employees of the Business and former employees
of the Business in Norway and Denmark and (ii) any severance plans or
arrangements for the benefit of any Employees of the Business or any former
employees of the Business in Norway and Denmark.

(x)     The Buyer Entities shall either retain or have transferred to them the
assets in any trust sponsored or maintained by the Buyer Entities, Seller or
Target Entities that are only applicable to the liabilities assumed by Buyer
under the Alpharma ISIS GmbH - Germany, Defined Contribution/Defined Benefit
Plan; the Alpharma BV - Holland, Defined Contribution/Defined Benefit Plan; the
PT Alpharma - Indonesia, Defined Benefit Plan and the Alpharma Ltd. Retirement
Benefit Scheme - U.K., Defined Benefit Plan and shall retain sponsorship of each
such trust currently sponsored by the Buyer Entities; provided that in the event
that any such assets are held in a master trust sponsored by Seller that will
not be transferred to Buyer Entities as part of the contemplated transaction,
Seller shall cause the trustee of such master trust that holds such assets to
transfer to a trust established by Buyer Entities an amount equal to the portion
of such master trust directly attributable to the liabilities being assumed
under the the Alpharma ISIS GmbH - Germany, Defined Contribution/Defined Benefit
Plan; the Alpharma BV - Holland, Defined Contribution/Defined Benefit Plan; the
PT Alpharma - Indonesia, Defined Benefit Plan and the Alpharma Ltd. Retirement
Benefit Scheme - U.K., Defined Benefit Plan as determined on the transfer date
in accordance with the terms of the trust and applicable law.

(xi)     Effective as of the Closing Date, Buyer or its appropriate Subsidiary
in Denmark shall establish a defined contribution retirement plan, the benefits
of which are no less than the benefits under the Alpharma ApS Defined
Contribution Plan with participation offered to all employees presently offered
participation under such plan. As soon as possible following the Closing Date,
Alpharma ApS shall cause the transfer of all of the accounts under the Alpharma
ApS Defined Contribution Plan which relate to the Transferred Employees to the
new plan established by Buyer or Buyer's Subsidiary. Such transfer shall be in
cash (or property acceptable to Seller and Buyer) and shall be done in
accordance with applicable law.

(xii)     Effective as of and from the Closing Date, Transferred Employees shall
not accrue any benefits under any Seller Employee Benefit Plans other than the
Assumed Employee Benefit Plans. Effective as of the Closing Date, Seller shall
cause all U.S. Transferred Employees to be 100% vested in their benefits under
the Alpharma Inc. Pension Plan; the A.L. Pharma Supplemental Pension Plan; the
Alpharma Inc. Savings Plan and the Alpharma Inc. Supplemental Savings Plan and
shall permit distributions in accordance with the terms of such plans. No assets
or liabilities from the Alpharma Inc. Pension Plan or the A.L. Pharma
Supplemental Pension Plan shall be transferred to the Buyer Entities or to any
pension plan maintained by Buyer or one of its Subsidiaries, and Seller shall
remain responsible for any and all liabilities to Employees of the Business in
respect of the Alpharma Inc. Pension Plan or the A.L. Pharma Supplemental
Pension Plan. As of the Closing Date, Seller shall contribute, to the extent not
already contributed prior thereto, an aggregate cash amount to the Alpharam Inc.
Savings Plan and the Alpharma Inc. Supplemental Savings Plan on behalf of the
Transferred Employees equal to the "employer matching contributions" payable for
the calendar year in which the Closing occurs under the Alpharam Inc. Savings
Plan and the Alpharma Inc. Supplemental Savings Plan with respect to the
elective deferred contributions actually made by the Transferred Employees to
such plans prior to the Closing Date.

(g)     Labor Matters; WARN Act.

(i)     Buyer shall not, and shall cause the U.S. Target Companies and their
Subsidiaries not to, at any time prior to the 61st day following the Closing
Date, without fully complying with the notice and other requirements of the WARN
Act or any similar applicable state or local law, regulation or ordinance,
effectuate (x) a "plant closing" (as defined in the WARN Act or such other
similar legal obligation) affecting any site of employment or one or more
facilities or operating units within any site of employment of any of the Asset
Sellers or any of the Target Companies or their Subsidiaries, or (y) a "mass
layoff" (as defined in the WARN Act or such other similar legal obligation)
affecting any site of employment of any of the U.S. Target Companies or their
Subsidiaries.

(ii)     If Buyer takes any action after the Closing Date which independently,
or in connection with any reduction in the size of the Business' work force
occurring within the ninety day period prior to the Closing Date, could be
construed as a "plant closing" or "mass layoff," as those terms are defined in
the WARN Act or any similar applicable state or local law, regulation or
ordinance, Buyer shall be solely responsible for providing any notice required
by the WARN Act (or such other similar legal obligation) and for making
payments, if any, and paying all penalties and costs (of Buyer or Seller), if
any, which may result from any failure to provide such notice.

(h)     Insurance.

(i)     From and after the Closing Date for a period of not less than 5 years,
Buyer will maintain product liability insurance policies with insurance
companies that have a current Best's or Standard & Poor's rating of not less
than "A-" and a current policyholder's surplus of not less than $1,000,000,000
(or the equivalent if a non-U.S. insurer). Such insurance policies will
designate Seller and each Asset Seller, as its interest may appear, as
additional insureds. The limits of liability, deductibles or retentions of such
product liability insurance will be similar in all material respects to the
limits of liability, deductibles or retentions maintained by companies of a
similar financial size and a similar business purpose as Buyer after giving
effect to the transactions contemplated hereby.

(ii)     From and after the Closing Date, Seller will maintain the interest and
rights of the Asset Sellers (to the extent related to the Business) and the
Target Companies and their Subsidiaries as of the Closing Date as additional
named insureds as their interests may appear or beneficiaries or in any other
capacity under the "occurrence based" policies within the Alpharma Global
Insurance Program (other than Foreign Local Insurance Policies assigned to Buyer
or its designees) in respect of occurrences during the period prior to the
Closing Date and will cause such interest and rights to survive the Closing for
a period of not less than 5 years), and shall continue to administer such
policies and programs on behalf of Buyer and its Subsidiaries. Any Insurance
proceeds received by Seller after the Closing under such policies and programs
in respect of the Asset Sellers (to the extent related to the Business) and the
Target Companies and their Subsidiaries shall be for the benefit of Buyer and
its Subsidiaries.

(iii)     For six years after the Closing Date, Seller shall maintain directors'
and officers' liability insurance in respect of acts or omissions occurring
prior to the Closing Date, covering each director and officer of each of the
Target Companies and their Subsidiaries, on terms with respect to coverage and
amount (including with respect to the payment of attorneys' fees) no less
favorable than those of such policy in effect on the date hereof; provided that,
if the aggregate annual premiums for such insurance during such period shall
exceed 150% of the per annum rate of premium paid by Seller as of the date
hereof for such insurance, then Seller shall provide or cause to be provided a
policy for the applicable individuals with the best coverage as shall then be
available at 150% of such rate.

(i)     Confidentiality.

(i)     Each of the Sellers shall keep confidential, and shall cause its
Subsidiaries to keep confidential, all information relating to the Business
("Confidential Business Information"), except with respect to Confidential
Business Information (A) that is available to the public prior to the Closing
Date, or thereafter becomes available to the public other than as a result of a
breach of this 0 or (B) that becomes available to any of the Sellers or their
Subsidiaries after the Closing Date on a non-confidential basis from a source
other than Buyer or its Subsidiaries (provided that such source was not known by
the recipient, after due inquiry, to be bound by a confidentiality agreement
with Buyer, with respect to such information, or otherwise prohibited from
transmitting such information due to other contractual, legal or fiduciary
obligations of confidentiality). The covenant set forth in this 0 shall
terminate three years after the Closing Date.

(ii)     In the event that any of the Sellers or any of their Subsidiaries is
requested or required, by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process, to disclose Confidential Business Information, it is agreed that such
Person will provide Buyer with prompt notice of such event so that Buyer may
seek a protective order or other appropriate remedy or waive compliance with
this 0 by such Person. In the event Buyer determines to seek such protective
order or other remedy, any such Person will cooperate with Buyer in seeking such
protective order or other remedy. In the event that such protective order or
other remedy is not obtained and disclosure of Confidential Business Information
is required under applicable law, or Buyer grants a waiver hereunder, such
Person (A) may, without liability hereunder, furnish that portion (and only that
portion) of the Confidential Business Information which, in the written opinion
of such Person's counsel, such Person is legally required to disclose and
(B) will exercise its commercially reasonable efforts to have confidential
treatment accorded any Confidential Business Information so furnished.

(iii)     Notwithstanding anything to the contrary herein, the Parties agree
that irreparable damage would occur in the event that the provisions of this 0
were not performed in accordance with their specific terms and, accordingly, it
is agreed that Buyer shall be entitled to an injunction or injunctions to
enforce specifically the terms and provisions of this 0 in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which Buyer is entitled in law or in equity. The Parties agree
that the duration of these confidentiality obligations shall be extended by any
period during which Seller has been determined to be in violation of its
obligations under 0.

(j)     Post-closing ISRA Obligations.

(i)     Seller acknowledges and agrees that Seller shall have sole
responsibility to take all necessary and required action in connection with,
arising from or relating to compliance with ISRA with respect to any Owned Real
Property and any Leased Real Property located in the State of New Jersey except
to the extent arising from releases of Hazardous Substances occurring after the
Closing Date (for which Buyer shall bear sole liability and responsibility).
Without limiting the generality of the foregoing, the Seller shall take all
actions, at its sole cost and expense, to obtain a written determination issued
by the NJDEP pursuant to ISRA authorizing the transactions to be performed in
connection with the Closing, including a "No Further Action" letter as defined
by N.J.S.A. 13:I K-9(d) or a "Remediation Agreement under N.J.S.A 13:I K-(9)e),
a Remediation in Progress Waiver pursuant to N.J.A.C. 7:26B-5.4 or an
authorization letter pursuant to N.J.A.C. 7:26B-1.8(c) in accordance with the
requirements of ISRA. Prior to Seller's submission to the NJDEP of any
application or any other document intended to secure a written determination
referred to in the previous sentence, Seller shall present such application or
other document to Buyer and obtain its approval, which approval shall not be
unreasonably withheld or delayed.

(ii)     Seller shall be the sole ordered party under any Remediation Agreement.
Seller shall be solely responsible for fulfilling all requirements thereunder,
including establishing and maintaining in full force and effect until released
by NJDEP, a "remediation funding source" (as such term is defined in ISRA)
satisfactory in form, content and amount to the NJDEP. Without limitation upon
the foregoing, Buyer shall execute all certifications required of the owner or
operator of an industrial establishment in connection with application for the
Remediation Agreement (for avoidance of doubt excluding any which would cause
Buyer to become an ordered party or otherwise be responsible for any
investigation, remediation or other costs or requirements under ISRA except to
the extent arising from releases of Hazardous Substances occurring after the
Closing Date).

(iii)     Following the Closing, Seller shall take all actions necessary, at its
sole cost and expense, to achieve ISRA Compliance with respect to the Owned Real
Property and the Leased Real Property located in the State of New Jersey except
to the extent arising from releases of Hazardous Substances occurring after the
Closing Date (for which Buyer shall bear sole liability and responsibility). For
purposes of this Agreement, "ISRA Compliance" shall mean performance by Seller
of any requirements imposed under ISRA as a result of the transactions to be
performed in connection with the Closing, and shall (along with all liability of
Seller hereunder with respect to the Owned Real Property and the Leased Real
Property located in the State of New Jersey) be deemed completed upon a receipt
by Seller of a "No Further Action" letter with respect to these ISRA
requirements and upon completion by Seller of any and all conditions imposed by
NJDEP in such "No Further Action" letter.

(iv)     To the extent it does not incur any material cost or Adverse
Consequences in doing so, Buyer shall timely cooperate with Seller's efforts to
comply with ISRA and this provision including providing Seller access to such
real property after the Closing on reasonable terms to be reflected in a
mutually acceptable access agreement to be executed at Closing.

(v)     Seller shall provide Buyer with reasonable advance notice of, and an
opportunity to comment on, any planned activities and any documents proposed to
be submitted to NJDEP, and with any opportunity for Buyer to participate in any
material meetings or conference calls with NJDEP or Seller's environmental
consultants with respect to the actions necessary to achieve ISRA Compliance
provided that Buyer shall take no action which will unreasonably interfere with
Seller's prompt and cost-effective completion of its ISRA responsibilities
hereunder. Seller shall not enter into any agreement, plan or order with respect
to ISRA Compliance without Buyer's prior written consent not to be unreasonably
withheld or delayed.

(k)     Cooperation Relating to Exercises of Stock Options. Buyer shall cause
each of the Foreign Target Companies and their Subsidiaries to (i)(A) accept
from Seller any proceeds delivered to such Foreign Target Company or such
Subsidiary of a Foreign Target Company by Seller upon the sale by Seller of all
or a portion of the shares of Seller's common stock that are issuable upon
(1) the exercise of an option to acquire such shares held by any Employee of the
Business employed by such Foreign Target Company or such Subsidiary of a Foreign
Target Company or (2) the purchase by any Employee of the Business employed by
such Foreign Target Company or such Subsidiary of a Foreign Target Company of
restricted shares of Seller's common stock, at the election of such Employee of
the Business, (B) withhold from such proceeds and remit to any applicable Taxing
Authority any amounts required to be withheld and remitted pursuant to
applicable law and (C) pay any remaining proceeds to such Employee of the
Business and (ii)(A) accept any amounts delivered to such Foreign Target Company
or such Subsidiary of a Foreign Target Company by any Employee of the Business
employed by such Foreign Target Company or such Subsidiary of a Foreign Target
Company in connection with the exercise of an option to acquire shares of
Seller's common stock by such Employee of the Business and (B) remit to any
applicable Taxing Authority such amounts as required by applicable law.

(l)     Payment of Bonus Obligations. Seller shall deliver to Buyer no later
than March 5, 2006 an amount of Cash equal to the amount of the Bonus
Obligations and written instructions setting forth the name of each Employee of
the Business entitled to receive amounts under such Bonus Obligations and the
amount of such Bonus Obligation to be paid to each such Employee of the
Business. Buyer agrees to (i) hold such amount in trust for the benefit of the
Employees of the Business and (ii) pay to each such Employee of the Business the
amount set forth next to the name of each such Employee of the Business on the
written instructions provided to Buyer by Seller pursuant to this 0, on behalf
of Seller, no later than March 15, 2006, regardless of the employment status of
any such Employee of the Business as of the date such payment is made to any
other Employees of the Business.

SECTION 7.     Conditions to Obligation to Close

(a)     Conditions to Buyer's Obligation. Buyer's obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

(i)     (A) the representations and warranties set forth in Sections 3(a), 4(a),
4(b), 4(e) and 4(i) shall be true and correct as of the date hereof and at and
as of the Closing Date (except to the extent expressly made as of an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date), (B) the representations and warranties set
forth in Sections 4(h), 4(k)(vii), 4(p)(ii), 4(s) and 4(u) (disregarding for
purposes of this Section 7(a)(i) any qualification as to materiality) shall be
true and correct as of the date hereof and at and as of the Closing Date (except
to the extent expressly made as of an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date), provided that the condition in this Section 7(a)(i)(B) shall be deemed
satisfied with respect to such representations and warranties unless the events,
facts or circumstances constituting or giving rise to any breach of any such
representation and warranty would be required to be disclosed in a registration
statement on Form S-1 (or any applicable successor form) under the Securities
Act provided in connection with a public offering of securities by the Business,
in order for the information contained in such registration statement to be
Compliant, and (C) the other representations and warranties of the Sellers shall
be true and correct in all material respects as of the date hereof and at and as
of the Closing Date (except to the extent expressly made as of an earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date), except that with respect to clause (C) above,
representations and warranties qualified by the term "material," or that contain
terms such as "Material Adverse Effect" or "Material Adverse Change" (as so
written, including the term "material" or "Material"), shall be true and correct
in all respects as of the date hereof and at and as of the Closing Date;

(ii)     Sellers shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as "material," or contain terms
such as "Material Adverse Effect" or "Material Adverse Change," in which case
Sellers shall have performed and complied with all of such covenants (as so
written, including the term "material" or "Material") in all respects through
the Closing;

(iii)     there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement and no action, suit, claim or proceeding shall be pending that
would reasonably be expected to prohibit or enjoin the consummation of the
transactions contemplated by this Agreement;

(iv)     Seller shall have delivered to Buyer a certificate executed by an
authorized officer of Seller to the effect that each of the conditions specified
above in Sections 7(a)(i)-(iii) is satisfied in all respects;

(v)     all applicable waiting periods (and any extensions thereof) or required
approvals, authorizations or consents under the Hart-Scott-Rodino Act or any
similar applicable law under any foreign jurisdiction or Foreign Authority shall
have expired, been obtained or otherwise been terminated, as applicable;

(vi)     the Parties and the Target Companies and their Subsidiaries shall have
obtained each third party consent where the failure to obtain such consent would
individually have a Material Adverse Effect;

(vii)     Seller shall have delivered evidence reasonably satisfactory to Buyer
that the Target Companies and their Subsidiaries are no longer guarantors under
the Alpharma Credit Agreement or the indenture governing Seller's 85/8% Senior
Notes due 2011 and that the assets of the Asset Sellers (to the extent included
in the Acquired Assets), Target Companies and their Subsidiaries, and the
capital stock of the Target Companies and their Subsidiaries are no longer
subject to the Alpharma Credit Agreement Lien;

(viii)     Seller shall have delivered to Buyer certificates complying with the
Code and Treasury Regulations, in form and substance reasonably satisfactory to
Buyer, duly executed and acknowledged, certifying that Seller is not a foreign
person and, with respect to each Asset Seller, that none of the Acquired Assets
is a U.S. real property interest; if no such certificate is received by the
Closing, there shall be withholding to the extent required by section 1445 of
the Code (and the amount of any such withholding shall be treated as part of the
Purchase Price);

(ix)     Seller shall have delivered to Buyer an executed counterpart to a lease
agreement between the Parties (or one or more of their respective Affiliates)
for the facility at Copenhagen (the "Copenhagen Facility Lease Agreement") in
the form of Exhibit G-1 attached hereto;

(x)     Seller shall have delivered to Buyer an executed counterpart to a toll
manufacturing agreement between the Parties (or one or more of their respective
Affiliates) in connection with manufacturing certain products at the Copenhagen
facility (the "Copenhagen Facility Toll Manufacturing Agreement") in the form of
Exhibit G-2 attached hereto;

(xi)     Seller shall have delivered to Buyer an executed counterpart to a lease
agreement between the Parties (or one or more of their respective Affiliates)
for the office space in Skøyen (the "Skøyen Lease Agreement") in the form of
Exhibit G-3 attached hereto;

(xii)     Seller shall have delivered to Buyer an executed counterpart to a
service agreement between the Parties (or one or more of their respective
Affiliates) in connection with the Elizabeth facility (the "Elizabeth Shared
Facility Agreement") in the form of Exhibit G-4 attached hereto;

(xiii)     Seller shall have delivered to Buyer an executed counterpart to a
shared facility agreement between the Parties (or one or more of their
respective Affiliates) in connection with the Piscataway facility (the
"Piscataway Shared Facility Agreement") in the form of Exhibit G-5 attached
hereto;

(xiv)     Seller shall have delivered to Buyer an executed counterpart to a toll
manufacturing agreement between the Parties (or one or more of their respective
Affiliates) in connection with manufacturing certain "Kadian" products at the
Elizabeth facility (the "Elizabeth Facility Toll Manufacturing Agreement") in
the form of Exhibit G-6 attached hereto;

(xv)     Seller shall have delivered to Buyer an executed counterpart to a API
supply agreement between the Parties (or one or more of their respective
Affiliates) with respect to Bacitracin and Polymyxin (the "API Supply
Agreement") in the form of Exhibit G-7 attached hereto;

(xvi)     Seller shall have delivered to Buyer executed counterparts to the
distribution agreements between the Parties (or one or more of their respective
Affiliates) with respect to Vancomycin (the "Vancomycin Distribution
Agreements") in the form of Exhibit G-8A and Exhibit G-8B attached hereto;

(xvii)     Seller shall have delivered to Buyer an executed counterpart to a
transition services agreement between the Parties (or one or more of their
respective Affiliates) in connection with the information technology systems
(the "IT Transition Services Agreement") in the form of Exhibit G-9 attached
hereto;

(xviii)     Seller shall have delivered to Buyer an executed counterpart to the
Trademark License Agreement in the form of Exhibit G-10 attached hereto;

(xix)     Seller shall have delivered to Buyer an executed counterpart to a
distribution agreement between the Parties (or one or more of their respective
Affiliates) in connection with the distribution of products of the Branded
Pharmaceutical Business by the Business on behalf of Seller (the "Branded
Pharmaceuticals Distribution Agreement") in the form of Exhibit G-11 attached
hereto;

(xx)     Seller shall have delivered to Buyer an executed counterpart to an
administrative services agreement between the Parties (or one or more of their
respective Affiliates) in connection with the certain administrative services to
be provided by the Business to Seller (the "Administrative Services Agreement")
in the form of Exhibit G-12 attached hereto;

(xxi)     Seller shall have delivered to Buyer an executed counterpart to a
supply agreement between the Parties (or one or more of their respective
Affiliates) in connection with the supply by Buyer to Parmed of certain Products
(the "Parmed Supply Agreement") in the form of Exhibit G-13 attached hereto;

(xxii)     Seller shall have delivered to Buyer executed counterparts to finance
support agreements between the Parties (or one or more of their respective
Affiliates) relating to finance support to be provided by Seller or its
Affiliates to the Business in Norway and Denmark (the "Finance Support
Agreements") in a form mutually acceptable to the Parties;

(xxiii)     Seller shall have delivered to Buyer, with respect to each of the
Transferred Leases, an assignment of lease, duly executed by the appropriate
Asset Seller, and duly executed and consented to by the applicable landlord, in
form reasonably satisfactory to Buyer, assigning such Asset Seller's interest as
tenant to an entity designated by Buyer;

(xxiv)     Buyer shall have received from Kirkland & Ellis LLP, counsel to
Seller, an opinion in form and substance as set forth in Exhibit H-1 attached
hereto, and from suitable law firms in Denmark, Norway, the United Kingdom and
Germany, opinions in form and substance customary for transactions similar to
the transactions contemplated hereby and reasonably acceptable to Buyer, in each
case addressed to Buyer and dated as of the Closing Date;

(xxv)     Buyer shall have received from Richards, Layton & Finger P.A.,
Delaware counsel to Seller, an opinion in form and substance as set forth in
Exhibit H-2 attached hereto, addressed to Buyer and dated as of October 16,
2005, which opinion shall not have been withdrawn;

(xxvi)     the Target Companies and their Subsidiaries shall not have any
Indebtedness other than the German Loan and the U.K. Note (to the extent assumed
by Buyer or its Affiliates pursuant to this Agreement);

(xxvii)     Seller shall have delivered to Buyer satisfactory evidence of ISRA
Approval;

(xxviii)     Seller shall have executed and delivered the IRS Form 8023 making
the Section 338(h)(10) Election for Alpharma USPD, Inc.; and

(xxix)     all actions to be taken by Seller in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Buyer.

Buyer may waive any condition specified in this 0 if it executes a writing so
stating at or prior to the Closing.

(b)     Conditions to Sellers' Obligation. Each of the Sellers' obligation to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(i)     the representations and warranties set forth in 0 above shall be true
and correct as of the date hereof and at and as of the Closing Date immediately
before the Closing (except to the extent expressly made as of an earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date), except that representations and warranties qualified by
the term "material," or that contain terms such as "Material Adverse Effect" or
"Material Adverse Change" (as so written, including the term "material" or
"Material"), shall be true and correct in all respects as of the date hereof and
at and as of the Closing Date;

(ii)     Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as "material" and "Material
Adverse Effect," in which case Buyer shall have performed and complied with all
of such covenants (as so written, including the term "material" or "Material")
in all respects through the Closing;

(iii)     there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement and no action, suit, claim or proceeding shall be pending that
would reasonably be expected to prohibit or enjoin the consummation of the
transactions contemplated by this Agreement;

(iv)     Buyer shall have delivered to Seller a certificate executed by an
authorized officer of Buyer to the effect that each of the conditions specified
above in Sections 7(b)(i)-(iii) is satisfied in all respects;

(v)     all applicable waiting periods (and any extensions thereof) or required
approvals, authorizations or consents under the Hart-Scott-Rodino Act or any
similar applicable law under any foreign jurisdiction or Foreign Authority shall
have expired, been obtained or otherwise been terminated, as applicable;

(vi)     the Parties and the Target Companies and their Subsidiaries shall have
obtained each third party consent where the failure to obtain such consent would
individually have a Material Adverse Effect;

(vii)     Buyer shall have delivered to Seller an executed counterpart to the
Copenhagen Facility Lease Agreement;

(viii)     Buyer shall have delivered to Seller an executed counterpart to the
Copenhagen Facility Toll Manufacturing Agreement;

(ix)     Buyer shall have delivered to Seller an executed counterpart to the
Skøyen Lease Agreement;

(x)     Buyer shall have delivered to Seller an executed counterpart to the
Elizabeth Shared Facility Agreement;

(xi)     Buyer shall have delivered to Seller an executed counterpart to the
Piscataway Shared Facility Agreement;

(xii)     Buyer shall have delivered to Seller an executed counterpart to the
Elizabeth Facility Toll Manufacturing Agreement;

(xiii)     Buyer shall have delivered to Seller an executed counterpart to the
API Supply Agreement;

(xiv)     Buyer shall have delivered to Seller an executed counterpart to the
Vancomycin Distribution Agreements;

(xv)     Buyer shall have delivered to Seller an executed counterpart to the IT
Transition Services Agreement;

(xvi)     Buyer shall have delivered to Seller an executed counterpart to the
Trademark License Agreement;

(xvii)     Buyer shall have delivered to Seller an executed counterpart to the
Branded Pharmaceuticals Distribution Agreement;

(xviii)     Buyer shall have delivered to Seller an executed counterpart to the
Administrative Services Agreement;

(xix)     Buyer shall have delivered to Seller an executed counterpart to the
Parmed Supply Agreement;

(xx)     Buyer shall have delivered to Seller an executed counterpart to the
Animal Health Supply and Distribution Agreement;

(xxi)     Buyer shall have delivered to Seller executed counterparts to the
Finance Support Agreements;

(xxii)     Seller shall have received from Dewey Ballantine LLP (solely as to
U.S. matters) and outside foreign counsel to Buyer, opinions in form and
substance customary for transactions similar to the transactions contemplated
hereby and reasonably acceptable to Seller, addressed to Seller, and dated as of
the Closing Date;

(xxiii)     Buyer shall have executed and delivered the IRS Form 8023 making the
Section 338(h)(10) Election for Alpharma USPD, Inc.; and

(xxiv)     all actions to be taken by Buyer in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Seller.

Seller may waive any condition specified in this 00 if it executes a writing so
stating at or prior to the Closing.

SECTION 8.     Remedies for Breaches of This Agreement.

(a)     Survival of Representations and Warranties. All of the representations
and warranties of Sellers contained in Sections 4(f)-(h), (j)-(m), and (p)-(v)
of this Agreement shall survive the Closing and continue in full force and
effect for a period of twelve months thereafter. All of the representations and
warranties of Buyer and Sellers contained in Section 3 and of Sellers contained
in Sections 4(a)-(e) and (n) of this Agreement shall survive the Closing and
continue in full force and effect for a period of six years thereafter. All of
the representations and warranties of Sellers contained in Section 4(o) of this
Agreement shall survive the Closing and continue in full force and effect for a
period of five years thereafter. All of the representations and warranties of
Sellers contained in 0 of this Agreement shall survive the Closing and continue
in full force and effect until thirty days following the expiration of the
applicable statute of limitations.

(b)     Indemnification Provisions for Buyer's Benefit. Subject to 00 below, in
the event any of the Sellers breaches any of its representations, warranties and
covenants (other than a breach of a representation, warranty or covenant in
respect of Taxes, which shall be subject exclusively to Section 9(b) below)
contained herein, provided that Buyer makes a written claim for indemnification
against Seller pursuant to 0 below within the applicable survival period,
Sellers, jointly and severally, shall indemnify Buyer and its Affiliates
(including, after the Closing Date, the Target Companies and their Subsidiaries)
and their respective directors, officers and employees from and against the
entirety of any Adverse Consequences any of them has suffered through and after
the date of the claim for indemnification by Buyer caused, directly or
indirectly, by any of the Sellers' breach. In addition, each of the Sellers,
jointly and severally, agrees to indemnify Buyer and its Affiliates (including,
after the Closing Date, the Target Companies and their Subsidiaries) and their
respective directors, officers and employees from and against the entirety of
any Adverse Consequences any of them shall suffer caused, directly or
indirectly, by (i) any liability of any of the Sellers or any of their
Subsidiaries that is not (A) a liability of the Target Companies or their
Subsidiaries or (B) an Assumed Liability, (ii) any Excluded Liabilities,
(iii) any Retained Liabilities and (iv) any transfer or disposition of assets or
properties by or to any of the Target Companies or their Subsidiaries prior to
the Closing.

(c)     Indemnification Provisions for Sellers' Benefit. In the event Buyer
breaches any of its representations, warranties and covenants contained herein,
provided that Seller makes a written claim for indemnification against Buyer
pursuant to 0 below, Buyer shall indemnify each of the Sellers and its
Affiliates and their respective directors, officers and employees from and
against the entirety of any Adverse Consequences any of them has suffered
through and after the date of the claim for indemnification by Seller caused,
directly or indirectly, by Buyer's breach. Buyer agrees to indemnify each of the
Sellers and its Affiliates and their respective directors, officers and
employees from and against the entirety of any Adverse Consequences any of them
shall suffer caused, directly or indirectly, by (i) any liability that is an
Assumed Liability and (ii) any liability of any of the Target Companies or their
Subsidiaries that is not a Retained Liability or an Excluded Liability, except,
in each case, to the extent such liability results from a breach of Seller's
representations, warranties or covenants under this Agreement.

(d)     Matters Involving Third Parties.

(i)     If any third party shall notify any Person entitled to indemnification
under Section 8(b) or 8(c) (the "Indemnified Party") with respect to any matter
(a "Third-Party Claim") which may give rise to a claim for indemnification
against any other Party (the "Indemnifying Party") under this 0, then the
Indemnified Party shall promptly (and in any event within ten business days
after receiving notice of the Third-Party Claim) notify the Indemnifying Party
thereof in writing; provided, however, that failure to give such notification
shall not affect the indemnification provided under this Agreement except to the
extent the Indemnifying Party shall have been actually prejudiced as a result of
such failure; provided further that any claim with respect to Taxes shall be
governed by the procedures set forth in 0 and not by this 0.

(ii)     The Indemnifying Party will have the right at any time within 60 days
after having received written notice of a Thirty-Party Claim to assume and
thereafter conduct the defense of the Third-Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party; provided, however, that
the Indemnifying Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages payable solely by the Indemnifying Party, does not impose an injunction
or other equitable relief upon the Indemnified Party, includes an unconditional
release of the Indemnified Party from the third party in respect of the claim
and would not reasonably be expected to result in any future expenses or costs,
or otherwise restrict the future activity or conduct of the Indemnified Party.
Notwithstanding the foregoing, the Indemnifying Party shall not be entitled to
assume the defense of any Third-Party Claim if (A) the Indemnifying Party is
also a party to such Third Party Claim and, in the Indemnified Party's good
faith judgment and based on the advice of outside counsel, it is advisable for
the Indemnified Party to be represented by separate counsel because a conflict
or potential conflict exists between the Indemnifying Party and the Indemnified
Party or (B) the Indemnified Party irrevocably waives its right to
indemnification under this Section 8 with respect to such Third-Party Claim. Any
Remedial Measures associated with a Third-Party Claim shall be governed by 0
hereof.

(iii)     Unless and until an Indemnifying Party assumes the defense of the
Third-Party Claim as provided in 000 above, however, the Indemnified Party may
defend against the Third-Party Claim in any manner it may reasonably deem
appropriate. If the Indemnifying Party assumes such defense, the Indemnified
Party shall have the right to participate in the defense thereof and to employ
at its own expense counsel not reasonably objected to by the Indemnifying Party
separate from the counsel employed by the Indemnifying Party.

(iv)     In no event will the Indemnified Party consent to the entry of any
judgment on or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of each of the Indemnifying Parties (not to be
unreasonably withheld), unless the Indemnified Party shall have irrevocably and
expressly waived in writing its right to indemnification under this Section 8
with respect to such Third-Party Claim.

(e)     Limitations on Indemnification

(i)     Notwithstanding the foregoing, no Seller shall be required to indemnify
Buyer for any Adverse Consequences arising from Sellers' breach of any
representations or warranties contained in Sections 4(f)-(v) of this Agreement
unless and until the aggregate amount of all such claims is at least 1% of the
Purchase Price (and Sellers shall only be required to indemnify Buyer for such
claims in excess of such amount). Sellers' aggregate liability under this 0 for
breaches of any representations or warranties contained in Sections 4(f)-(v) of
this Agreement and for any claims pursuant to 0 is limited to an amount equal to
20% of the Purchase Price.

(ii)     Notwithstanding anything to the contrary herein, none of the Sellers
shall be obligated to indemnify Buyer against any Adverse Consequences arising
from or relating to any claim or liability to the extent such claim or liability
and the Adverse Consequences therefrom are taken into account in determining the
adjustment to the Preliminary Purchase Price pursuant to 0 above.

(iii)     None of the Sellers shall be obligated to indemnify Buyer against any
Adverse Consequences arising from or relating to any Remedial Measures except to
the extent such Remedial Measures are (a) required by Environmental, Health, and
Safety Requirements or (b) reasonably undertaken in response to a Third-Party
Claim, and then only to the extent of any such action, approved by the Sellers
(such approval not to be unreasonably withheld, delayed or conditioned and
subject to Buyer's right, acting reasonably, to take actions in response to
exigent circumstances pending receipt of such approval), reasonably necessary to
attain compliance in a cost effective manner with Environmental Laws or to
resolve in a cost effective manner such Third-Party Claim, in each case assuming
continued commercial or industrial use of the subject property and employing
risk based standards and institutional controls where available.

(f)     Determination of Adverse Consequences. All indemnification payments
under this 0 and under Section 9 below shall be paid by the Indemnifying Party
net of any Tax benefit and insurance coverage that may be available to the
Indemnified Party. All indemnification under this 0 and under Section 9 below
shall be deemed adjustments to the Purchase Price.

(g)     Exclusive Remedy. Subject to Section 11(i), the Parties acknowledge and
agree that, after the Closing, the foregoing indemnification provisions in this
Section 8 and, with respect to Taxes, the provisions of 0, shall be the
exclusive remedy of the Parties with respect to any breach of any
representation, warranty or covenant hereunder or with respect to the Acquired
Assets, Assumed Liabilities, Excluded Liabilities and Retained Liabilities,
including with respect to any environmental, health and safety matters. Without
limiting the generality of the foregoing, Buyer acknowledges and agrees that it
shall not have any remedy after the Closing for any breach of the
representations and warranties in Sections 4(f)-(v) above or for any claim with
respect to Taxes under Section 9(b) below, with respect to which Buyer fails to
make a written claim for indemnification within the applicable survival period
set forth in Section 8(a) above.

SECTION 9.     Tax Matters.

(a)     Tax-Sharing Agreements. Any tax-sharing agreement between Seller and any
of the Target Companies or their Subsidiaries shall be terminated as of the
Closing Date.

(b)     Tax Indemnification. Subject in each case to Sections 8(f), 8(g), and
11(m), the Sellers shall be responsible for and shall pay, and shall indemnify
and hold the Buyer and any of its assignees and Subsidiaries and their
respective officers, directors, employees and agents (each a "Tax Indemnitee")
harmless from and shall reimburse such Tax Indemnitee for any and all Taxes of
or attributable to the Acquired Assets, the Target Companies or the Target
Subsidiaries, and any expenses or other losses related thereto that are
incurred, suffered or accrued, (A) for any Pre-Closing Period to the extent such
Taxes exceed the reserve for Non-Income Tax liabilities included in the Closing
Date Pro Forma Balance Sheet, and (B) for (i) any obligation to contribute to
the payment of a Tax determined on a consolidated, combined, or unitary basis
with respect to any group of which a Target Company or Target Subsidiary is a
member prior to the Closing for Taxes in respect of a Pre-Closing Period or a
taxable period which includes the Closing Date, (ii) any Taxes of any Person
(other than Buyer or its Affiliates) as transferee or successor by contract or
otherwise for Taxes in respect of a Pre-Closing Period or (iii) subject to
Section 8(a), any misrepresentation, inaccuracy or breach of any representation,
or any breach of a warranty or covenant, related to Taxes by any of the Seller,
the Share Sellers, the Asset Sellers and/or any of their subsidiaries contained
in this Agreement (or in any certificate, document, list or schedule delivered
to Buyer or any of its Subsidiaries hereunder) (any of the foregoing, a "Tax
Loss"); provided, however, no Tax Loss may be claimed under this Section 9 by
any Tax Indemnitee other than a single or aggregated Tax Loss in excess of
$100,000. Notwithstanding anything to the contrary in this Agreement and for the
avoidance of doubt, Seller shall have no indemnification obligation pursuant to
the foregoing clause (B) for Taxes included in the reserve for Non-Income Tax
liabilities included in the Closing Date Pro Forma Balance Sheet.

(c)     Returns for Periods Through the Closing Date.

(i)     Seller shall be responsible for the timely filing (taking into account
any extensions received from the relevant tax authorities) of all Tax Returns
required by law to (A) be filed by the Asset Sellers, (B) be filed by any of the
Target Companies on or prior to the Closing Date, (C) include the Target
Companies in a consolidated, combined or unitary Tax Return filed by Seller or
any Affiliate (other than the Target Companies and their Subsidiaries) with
respect to any taxable period ending prior to or including the Closing Date or
(D) any other Income Tax Return of any Target Company that ends on or includes
the Closing Date but is filed after the Closing Date (subject, in the case of
Tax Returns described in clause (D), to the consent of Buyer, which consent
shall not be unreasonably withheld, delayed or conditioned). All Taxes due and
payable with respect to such Tax Returns will be paid by Seller as and when
required by law, other than (1) Taxes reflected in the reserve for current
Non-Income Tax liabilities included in the Closing Date Pro Forma Balance Sheet
and (2) Taxes attributable to the Business that are allocable to a Post-Closing
Period, which Taxes shall be paid by Buyer as and when required by law. Such Tax
Returns (and Tax Returns described in the first sentence of this 0 that include
a Pre-Closing Period) shall be prepared and filed on a basis consistent with
those prepared for prior taxable periods unless a different treatment of any
item is required by law, a closing agreement or other settlement entered into
with a taxing authority, or decision of a judicial authority. Buyer shall be
responsible for the filing (or causing to be filed) of all other Tax Returns
related to Target Companies or their Subsidiaries and the payment of any Taxes
related to such Tax Returns.

(ii)     Seller shall include the income of the U.S. Target Companies and their
Subsidiaries (including any deferred items triggered into income by Reg. Section
1.1502-13 and any excess loss account taken into income under Reg. Section
1.1502-19) on Seller's consolidated federal Income Tax Returns for all periods
through the end of the Closing Date. The U.S. Target Companies and their
Subsidiaries shall furnish Tax information to Seller for inclusion in Seller's
federal consolidated Income Tax Return for the period that includes the Closing
Date in accordance with the past custom and practice of the U.S. Target
Companies and their Subsidiaries. In the case of Income Taxes, the income and
expenses of the U.S. Target Companies and their Subsidiaries shall be
apportioned to the period up to and including the Closing Date and the period
after the Closing Date by closing the books of the U.S. Target Companies and
their Subsidiaries as of the end of the Closing Date. Taxes other then Income
Taxes shall be allocated between the Pre-Closing Period and the Post-Closing
Period based on the relative number of days in such taxable period that fall
within the Pre-Closing Period or the Post-Closing Period, as the case may be.

(d)     Tax Proceedings. If any third party shall notify any Person entitled to
indemnification under Section 9 (the "Tax Indemnified Party") of any Tax audit
or proceeding, proposed Tax assessment or other Tax matter (a "Tax Proceeding")
which may give rise to a claim for indemnification against any other Party (the
"Tax Indemnifying Party") under Section 9, then the Tax Indemnified Party shall
promptly (and in any event within ten business days after receiving notice of
the Tax Proceeding, with an expedited time frame where necessary to comply with
governmental deadlines in connection with such Tax Proceeding) notify the Tax
Indemnifying Party thereof in writing; provided, however, that failure to timely
give such notification shall not affect the indemnification provided under this
Agreement except to the extent the Indemnifying Party shall have been actually
prejudiced as a result of such failure. Any such notice shall describe in
reasonable detail the type of Tax involved in the Tax Proceeding, the tax
year(s) at issue and the basis for the Tax Claim against the Tax Indemnifying
Party, and shall include a copy of any materials received from the applicable
Taxing Authority in connection therewith. In the case of any Tax Proceeding that
is subject to this Section 9(d), the Controlling Party shall be entitled to
appoint as lead counsel any legal counsel of its choice and shall control the
conduct of the Tax Proceeding. In the case of any such Tax Proceeding, (i) the
Controlling Party shall provide the Noncontrolling Party with a timely and
reasonably detailed account of each stage of the Tax Proceeding and a copy of
the portions of all documents relating to the Tax Proceeding that are relevant
to any Tax for which the Noncontrolling Party may be required to indemnify or
may otherwise be liable, (ii) the Controlling Party shall consult with the
Noncontrolling Party before taking any significant action in connection with the
Tax Proceeding that might adversely affect the Noncontrolling Party, (iii) the
Controlling Party shall consult with the Noncontrolling Party and offer the
Noncontrolling Party a reasonable opportunity to comment before submitting any
written materials prepared or furnished in connection with the Tax Proceeding
(including, to the extent practicable, any documents furnished to the applicable
Taxing Authority in connection with any discovery request) to the extent such
materials concern matters in the Tax Proceeding that could adversely affect the
Noncontrolling Party, (iv) the Controlling Party shall defend the Tax Proceeding
diligently and in good faith, (v) the Noncontrolling Party shall reasonably
facilitate to the extent requested by the Controlling Party, and shall not
impede, the Tax Proceeding, and (vi) except in the case of a Tax Proceeding with
respect to a consolidated, combined, unitary or group Tax Return of Seller or
any of its Subsidiaries for a taxable period that ends on or before the Closing
Date (other than such a Tax Return that includes solely Buyer or any of its
Subsidiaries), the Controlling Party shall not settle, compromise or abandon any
such Tax Proceeding without obtaining the prior written consent, which consent
shall not be unreasonably withheld, delayed or conditioned, of the
Noncontrolling Party if such settlement, compromise or abandonment would have an
unindemnified adverse impact on the Noncontrolling Party. If the Noncontrolling
Party reasonably withholds such consent pursuant to the preceding clause (vi),
the parties shall negotiate in good faith to resolve their differences and,
failing that, shall submit the matter to binding arbitration with a mutually
acceptable arbitrator (with expedited time frames where necessary to comply with
governmental deadlines in connection with such audit or proceeding) to resolve
the parties' dispute in connection with the Tax Proceeding. "Controlling Party"
means (I) Seller for any Tax Proceeding relating to a taxable period that ends
on or before the Closing Date, (II) Seller for any Tax Proceeding concerning any
consolidated, combined, unitary or group Tax Return that includes Seller or any
of its Subsidiaries (except for a consolidated, combined, unitary or group Tax
Return that includes solely Buyer or any of its Subsidiaries), and (III) Buyer
for any Tax Proceeding relating to a taxable period that includes but does not
end on the Closing Date with respect to Buyer or the applicable Subsidiary, or
any taxable period that begins after the Closing Date with respect to Buyer or
the applicable Subsidiary (other than a Tax Proceeding of which Seller is the
Controlling Party pursuant to the preceding clause (II)). "Noncontrolling Party"
shall mean (IV) Seller in the case of a Tax Proceeding with respect to which
Buyer is the Controlling Party and (V) Buyer in the case of a Tax Proceeding
with respect to which Seller is the Controlling Party. The Controlling Party and
the Noncontrolling Party shall cooperate reasonably and in good faith in
connection with any Tax Proceeding that is subject to this Section 9(d).
Notwithstanding any other provision of this Agreement, neither Buyer, any
Affiliate of Buyer, nor any other person shall have any right to receive or
obtain any information relating to, or have any rights with respect to, any
consolidated, combined, unitary or group Taxes or Tax Returns of Seller or any
of its Subsidiaries other than information and rights relating solely to items
of the Target Companies, the Target Subsidiaries and the Acquired Assets.
Furthermore, any rights of Buyer with respect to any consolidated, combined,
unitary or group Taxes or Tax Returns of Seller or any of its Subsidiaries shall
apply only to the extent that Buyer might be adversely affected, it being
understood that any claim or issue that would increase Tax for which Seller is
responsible and liable hereunder and decrease Tax for which Buyer is responsible
and liable hereunder would not adversely affect Buyer.

(e)     Code Section 338(h)(10) Election.

(i)     At Buyer's option, Seller and Buyer shall join in making an election
under Code Section 338(h)(10) (and any corresponding elections under state,
local, or foreign tax law) (collectively, a "Section 338(h)(10) Election") with
respect to the purchase and sale of the stock of the U.S. Target Companies
hereunder. As a condition precedent to Seller making a Section 338(h)(10)
Election (other than with respect to Alpharma USPD Inc.), Buyer shall pay to
Seller, in cash, the amount of additional consideration necessary to cause
Seller's after-Tax net proceeds from the sale of the Target Shares with the
Section 338(h)(10) Election to be equal to the after-Tax net proceeds that
Seller would have received had the Section 338(h)(10) Election not been made,
taking into account all appropriate United States federal, state and local, and
non-United States Tax implications (the "Tax Adjustment"). The amount of the Tax
Adjustment shall be paid to Seller prior to or at the time Seller signs Forms
8023 and 8883 to make the federal Section 338(h)(10) Election. Seller shall
provide Buyer with a schedule computing the amount of the Tax Adjustment within
20 days after the Parties have agreed to the allocation of the Purchase Price
pursuant to Section 11(n). In calculating the Tax Adjustment with respect to any
Section 338(h)(10) Election, the gain arising from the hypothetical sale of the
applicable U.S. Target Company's stock with no Section 338(h)(10) Election (the
"Hypothetical Stock Sale") and the hypothetical sale of the Target Company's
assets arising from the Section 338(h)(10) Election (the "Hypothetical Asset
Sale") each shall be deemed to be taxable at the highest U.S. federal, state and
local, and non-U.S. corporate tax rates to which Seller is subject, and any
other items of income, deduction, gain, loss or credit of Seller and its
Subsidiaries, including any carryover of such items from prior years, shall be
ignored; provided that any net operating loss carryover, net capital loss
carryover and excess credits attributable to the applicable U.S. Target Company
and each other U.S. Target Company (except Alpharma USPD) shall be taken into
account to the extent available. In furtherance of the cooperation provisions in
Section 9(i), Seller will furnish Buyer with such information and assistance as
Buyer may reasonably request to enable Buyer to determine the desirability and
consequences of a making Section 338(h)(10) Election with respect to any of the
U.S. Target Companies other than Alpharma USPD Inc., and all determinations
required pursuant to this clause (i) shall be made in good faith.

(ii)     Notwithstanding the foregoing, Buyer and Seller shall jointly execute
at the Closing and shall file a Section 338(h)(10) Election with respect to the
purchase and sale of the stock of Alpharma USPD Inc., and no Tax Adjustment
shall be payable by Buyer in connection with such election. The Purchase Price
allocated to the Alpharma USPD Inc. shares shown on the Allocation Schedule (as
the amount so shown is adjusted pursuant to Section 11(n) to reflect any
adjustment to the Preliminary Purchase Price pursuant to Section 2(f)) shall be
increased to the extent necessary (but only to the extent necessary) to ensure
that the aggregate tax basis of the assets of Alpharma USPD Inc., as determined
for U.S. federal income tax purposes, is not reduced, immediately following the
Closing Date, as a result of the Section 338(h)(10) Election. Any such increase
shall reduce the amount of Purchase Price allocated to the shares of the other
U.S. Target Companies in a matter mutually agreed by Buyer and Seller. Buyer and
Seller shall cooperate in good faith, and each shall provide to the other such
assistance as the other may reasonably request, to effect the adjustments
described in this clause (ii).

(iii)     Except to the extent permitted or required by this 00, neither Buyer
nor any of the Target Companies, nor any of their Affiliates, shall make any
election under Code Section 338 with respect to the transactions contemplated by
this Agreement.

(f)     Indemnification for Post-Closing Transactions. Buyer agrees to indemnify
Seller for any additional Tax owed by Seller (or any of its Subsidiaries)
(including Tax owed by Seller (or any of its Subsidiaries) due to this
indemnification payment) resulting from (i) any transaction engaged in by Buyer,
the Target Companies or their Subsidiaries not in the Ordinary Course of
Business on the Closing Date after Buyer's purchase of the Target Shares or
(ii) any action taken by Buyer, or after Closing by any Target Company or any
Subsidiary of a Target Company, during or in respect of a taxable year of Seller
that precedes or includes the Closing Date not in the Ordinary Course of
Business, in each case that affects the amount, timing or character to Seller
and its Subsidiaries of any Tax item relating to the Target Companies or their
Subsidiaries. Seller agrees to indemnify Buyer (or any of its Subsidiaries) for
any additional Tax owed by Buyer (or any of it Subsidiaries) (including Tax owed
by Buyer (or any of it Subsidiaries) due to this indemnification payment)
resulting from any action taken by Seller after the Closing not in the Ordinary
Course of Business, in each case that affects the amount, timing or character to
Buyer or its Subsidiaries of any Tax item relating to the Target Companies or
their Subsidiaries. For purposes of this Section 9(f), the making of any Section
338(h)(10) Election pursuant to Section 9(e) and any consequences deemed to
occur as a result of such election shall not be treated as an action that is
outside of the Ordinary Course of Business.

(g)     Post-Closing Transactions Not in Ordinary Course. Buyer and Seller agree
to report all transactions not in the Ordinary Course of Business relating to
the Target Companies or Target Subsidiaries and occurring on the Closing Date
after Buyer's purchase of the Target Shares on Buyer's federal Income Tax Return
to the extent permitted by Reg. Section 1.1502-76(b)(1)(ii)(B).

(h)     Tax Refunds and Credits. Subject to the following sentence, any Tax
refunds that are received by Buyer or any Target Company or any Target
Subsidiary, and any amounts credited against Tax to which Buyer or any Target
Company or any Target Subsidiary becomes entitled, that relate to a Pre-Closing
Period shall be for the account of Seller, and Buyer shall pay over to Seller
any such refund or the amount of any such credit within fifteen (15) days after
receipt or entitlement thereto, to the extent such refund or credit exceeds the
amount reserved therefor as a Tax asset on the Closing Date Pro Forma Balance
Sheet. Any Income Tax refunds that are received by Seller or any affiliate
(other than Target Company or any Target Subsidiary), and any amounts credited
against Income Tax to which Seller or any affiliate (other than any Target
Company or any Target Subsidiary) becomes entitled, that are attributable to a
carryback of Post-Closing Tax losses or credits attributable to the Business or
any Target Company or Target Subsidiary, shall be for the account of Buyer, and
Seller shall pay over to Buyer any such refund or the amount of any such credit
within fifteen (15) days after receipt or entitlement thereto, provided that
this sentence shall apply only to the extent that such Post-Closing Tax losses
or credits are required by law to be carried back to a Pre-Closing Period and
such carryback cannot be waived. To the extent requested by Seller, and at
Seller's expense, Buyer shall reasonably cooperate with Seller in applying for
and obtaining any available Tax refunds with respect to Pre-Closing Periods.

(i)     Cooperation. Buyer, on the one hand, and Seller (on behalf of its
Affiliates), on the other, agree, in each case to the extent reasonably
requested by the other Party and at no cost to the other party, to (i) furnish
to the other party in a timely manner information and documents for purposes of
preparing any original or amended Tax Returns to which 0 applies and contesting
or defending any Audit, (ii) cooperate in any Audit, (iii) retain and provide on
demand books, records, documentation or other information relating to any Tax
Return until the later of (A) the expiration of the applicable statute of
limitations (giving effect to any extension, waiver, or mitigation thereof) and
(B) in the event any claim is made under this Agreement for which such
information is relevant, until a final determination, as defined under Section
1313(a) of the Code, with respect to such claim; and (iv) take such action as
such other party may deem appropriate in connection therewith. From the
execution of this Agreement through the Closing Date, none of the Sellers (to
the extent it relates to the Business), the Target Companies or the Target
Subsidiaries that are organized under the laws of a Core Jurisdiction shall
(1) make or change any election in respect of Taxes, (2) adopt or change any
accounting method in respect of Taxes, (3) enter into any closing agreement,
(4) settle any material claim or assessment in respect of Taxes, (5) consent to
any extension or waiver of any statute of limitation applicable to any claim or
assessment in respect of Taxes (to the extent it relates to the Business), or
(6) amend any Tax Return, in each case in a manner that would adversely affect
Buyer, without the consent of Buyer, which shall not be unreasonably delayed,
conditioned or withheld; provided that the foregoing limitation shall not apply
with respect to the actions described in clauses (3) through (6) above in the
case of a consolidated, combined, unitary or group Tax Return of Seller or any
of its Subsidiaries (other than a Tax Return that includes solely one or more
Target Companies or Target Subsidiaries), or a Tax relating to such a Tax
Return. After the Closing, the Buyer shall not (to the extent it relates to the
Business), and shall not permit any of the Target Companies or the Target
Subsidiaries that are organized under the laws of a Core Jurisdiction to, make
or change any election in respect of Taxes, adopt or change any accounting
method in respect of Taxes, enter into any closing agreement, settle any
material claim or assessment in respect of Taxes, consent to any extension or
waiver of any statute of limitation applicable to any claim or assessment in
respect of Taxes (to the extent it relates to the Business), or amend any Tax
Return, in each case with respect to a Pre-Closing Period and in a manner that
would adversely affect Seller, without the consent of Seller, which shall not be
unreasonably delayed, conditioned or withheld.

(j)     VAT.

(i)     Subject to Section 9(j)(ii), the consideration specified for all
supplies made or deemed to be made under or in connection with this Agreement
shall be exclusive of VAT. Seller and Buyer shall procure that any of their
respective Affiliates receiving the supply in question shall pay to the Person
making that supply (in addition to the specified consideration) all VAT for
which the Person making the supply is required by any Taxing Authority to charge
in relation to that supply. All VAT payable under this Agreement shall be paid
two business days before that Person has to account for the same and the
supplier shall provide a VAT invoice.

(ii)     The Parties intend that any sale of the Acquired Assets within the
European Union will be treated by the relevant Taxing Authority as a TOGC and
the Parties shall use their reasonable efforts to procure that any such sale is
so treated. This obligation shall not require Seller or the Asset Sellers to
make any appeal to any tribunal or court of law against any determination of any
Taxing Authority that the sale does not amount to a TOGC, unless Buyer shall by
such date as shall reasonably allow Seller to make such appeal or challenge
within any applicable time limit give written notice to Seller that it requires
such appeal or challenge to be made and shall first agree to indemnify Seller
against all irrecoverable costs and expenses that Seller may incur by taking any
such action.

(iii)     Seller and Buyer shall procure that the Person retaining at the
Closing the VAT records relating to a Business that is sold shall preserve such
records for such periods as may be required by the relevant law and during such
periods shall permit the other Party or its agents at all reasonable times and
subject to reasonable written notice to inspect and take copies of such records
at the cost of the Person requesting such inspection and/or copies.

(iv)     If it is finally determined by the relevant Taxing Authority that any
sale of the Acquired Assets under this Agreement does not constitute a TOGC,
then Buyer shall procure that VAT chargeable shall be paid by the relevant
Affiliate to the relevant Asset Seller two business days before the Asset Seller
has to account for the same and against production of a valid VAT invoice and
any VAT records provided by the Asset Seller to the Buyer or Buyer's Affiliate
shall be returned to the Asset Seller. Buyer shall indemnify or procure that
such Affiliate shall indemnify the Asset Seller on an after Tax basis against
any penalty and interest charges incurred by the Asset Seller to any Taxing
Authority in relation to such VAT.

(k)     Exclusive Tax Remedy. The rights and obligations of the Parties with
respect to indemnification for any and all Tax matters shall be governed solely
by the provisions of this Section 9 and Sections 8(a), 8(c) (which shall apply
to any Tax Claim without regard to the limitations of Section 8(e), but with
regard to the Tax Loss dollar threshold specified in Section 9(a)), 8(f) and
8(g), but shall not be subject to the provisions of Sections 8(b), 8(d) and
8(e).

SECTION 10.     Termination.

(a)     Termination of Agreement. Certain of the Parties may terminate this
Agreement as provided below:

(i)     Buyer and Seller may terminate this Agreement by mutual written consent
at any time prior to the Closing;

(ii)     Buyer may terminate this Agreement by giving written notice to Seller
at any time prior to the Closing in the event (A) Sellers has within the then
previous ten business days given Buyer any notice pursuant to 0 above and
(B) the development that is the subject to the notice has had a Material Adverse
Effect:

(iii)     Buyer may terminate this Agreement by giving written notice to Seller
at any time prior to the Closing (A) in the event Seller has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Buyer has notified Seller of the breach, and the breach
has continued without cure for a period of thirty days after the notice of
breach or (B) if the Closing shall not have occurred on or before April 16,
2006, by reason of the failure of any condition precedent under 0 hereof (unless
the failure results primarily from Buyer itself breaching any representation,
warranty, or covenant contained in this Agreement); and

(iv)     Seller may terminate this Agreement by giving written notice to Buyer
at any time prior to the Closing (A) in the event Buyer has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Seller has notified Buyer of the breach, and the breach
has continued without cure for a period of thirty days after the notice of
breach or (B) if the Closing shall not have occurred on or before April 16,
2006, by reason of the failure of any condition precedent under 0 hereof (unless
the failure results primarily from Seller breaching any representation,
warranty, or covenant contained in this Agreement); and

(k)     Effect of Termination. If any Party terminates this Agreement pursuant
to 0 above, all rights and obligations of the Parties hereunder shall terminate
without any liability of any Party to any other Party (except for any liability
of any Party then in breach); provided, however, that the confidentiality
provisions contained in 0 above shall survive termination.

SECTION 11.     Miscellaneous.

(a)     Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning its
publicly traded securities (in which case the disclosing Party will use its
commercially reasonable efforts to advise the other Parties prior to making the
disclosure) and any Party may issue a press release upon entering into this
Agreement after reasonable consultation with the other Parties.

(b)     No Third-Party Beneficiaries. Other than as explicitly set forth herein,
this Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns.

(c)     Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

(d)     Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his,
her, or its rights, interests, or obligations hereunder without the prior
written approval of Buyer and Seller; provided, however, that Buyer may
(i) assign any or all of its rights and interests hereunder to one or more of
its Affiliates, (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder), and
(iii) assign its rights and interests herein to its lenders and the agents
therefor as collateral security under any applicable agreements, indentures or
other debt instruments.

(e)     Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.

(f)     Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(g)     Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) one business day after being sent to
the recipient by reputable overnight courier service (charges prepaid),
(iii) one business day after being sent to the recipient by facsimile
transmission or electronic mail, or (iv) four business days after being mailed
to the recipient by certified or registered mail, return receipt requested and
postage prepaid, and addressed to the intended recipient as set forth below:

If to any of the Sellers:

 

Alpharma Inc.
One Executive Drive
Fort Lee, New Jersey 07024
Attention: Executive Vice President and Chief Financial Officer
Facsimile: (201) 947-0046

 

with a copy to:

 

Alpharma Inc.
One Executive Drive
Fort Lee, New Jersey 07024
Attention: Executive Vice President and Chief Legal Officer
Facsimile: (201) 592-1481

 

and a copy to:

 

Kirkland & Ellis LLP
153 East 53rd Street
39th Floor
New York, New York 10022
Attention: Andrew E. Nagel, Esq.
Facsimile: (212) 446-4900

 

If to Buyer:

 

Actavis Group hf
Reykjavikurvegi 76-78,
220 Hafnarfirdi, Iceland
Attention: Johannes Sigurdsson, Esq. (General Counsel)
Facsimile: +354 535-2301

 

with a copy to:

 

Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY 10019
Attention: Michael J. Aiello, Esq.
Facsimile: (212) 259-6333

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

(h)     Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

(i)     Specific Performance. Each Party hereto acknowledges that money damages
would be both incalculable and an insufficient remedy for any breach of this
Agreement by such Party and that any such breach would cause the other Parties
thereto irreparable harm. Accordingly, notwithstanding anything herein to the
contrary, each Party hereto also agrees that, in the event of any breach or
threatened breach of the provisions of this Agreement by such Party, the other
Parties hereto shall be entitled to equitable relief without the requirement of
posting a bond or other security, including in the form of injunctions and
orders of specific performance.

(j)     Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Seller (on behalf of itself and each of the other Sellers). No waiver by any
Party of any provision of this Agreement or any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
valid unless the same shall be in writing and signed by the Party making such
waiver, nor shall such waiver be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

(k)     Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(l)     Expenses. Except as otherwise expressly provided herein, Buyer and
Seller, on behalf of the other Sellers and the Target Companies and their
Subsidiaries, each will bear its own costs and expenses (including legal fees
and expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.

(m)     Transfer Taxes. Notwithstanding the foregoing, but subject to Section
9(e), all transfer, documentary, sales, use, stamp, registration and other such
Taxes, and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with the
consummation of the transactions contemplated by this Agreement, as well as the
cost of the filing of all necessary Tax Returns and other documentation with
respect to all such Taxes, fees and charges, shall be borne and paid equally by
Seller and Buyer when due, and Seller and Buyer shall file all necessary Tax
Returns and other documentation required to be filed by it with respect to all
such Taxes, fees and charges, and, if required by applicable law, the Parties
will, and will cause their Affiliates to, join in the execution of any such Tax
Returns and other documentation. For the avoidance of doubt, the Taxes described
in this Section 11(m) shall be governed by this Section 11(m) and not by Section
8 or 9.

(n)     Allocation of Purchase Price. The Parties agree that the Purchase Price
(and other capitalized costs) will be allocated among the Asset Sellers, the
Share Sellers and the Note Sellers for all purposes (including Tax and financial
accounting purposes) as shown on (or pursuant to the methodology provided by)
the Allocation Schedule attached hereto. Within 90 days following the Closing
Date (or such later time as may be reasonable after the Purchase Price is
determined), Buyer shall prepare and deliver to Seller a schedule that further
allocates (i) the portion of the Purchase Price (and other capitalized costs)
shown on the Allocation Schedule for each Asset Seller, together with the
Assumed Liabilities applicable to such Asset Seller, among the Acquired Assets
sold by such Asset Seller to Buyer, and (ii) the portion of the Purchase Price
(and other capitalized costs) shown on the Allocation Schedule for each seller
of Target Shares among the Target Companies sold by such seller; provided that,
if the Parties make a Section 338(h)(10) election with respect to the sale of
the U.S. Target Companies, such schedule shall allocate the portion of the
Purchase Price (and other capitalized costs) attributable to each U.S. Target
Company, together with the liabilities of such Target Company, among the assets
of such U.S. Target Company. If Buyer does not receive written notice of
Seller's objection to such allocation within 30 days of its delivery to Seller,
then such allocation shall be the final allocation and each of Seller, Buyer and
their respective Affiliates shall report, act, and file Tax Returns (including
Internal Revenue Service Form 8594) in all respects and for all purposes
consistent with such allocation prepared by Buyer. If the Purchase Price is
subsequently adjusted, the adjusted Purchase Price shall be reasonably allocated
among the assets in a manner agreed by Buyer and Seller consistent with the
methodology previously used.

(o)     Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean "including without limitation".

(p)     Incorporation of Exhibits, Annexes, and Schedules. The Exhibits,
Annexes, and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.

(q)     Governing Language. This Agreement has been negotiated and executed by
the Parties in English. In the event any translation of this Agreement is
prepared for convenience or any other purpose, the provisions of the English
version shall prevail.

* * * * *

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.



ALPHARMA INC.

   

By:

/s/ Ingrid Wiik

 

Name: Ingrid Wiik

 

Title: Vice Chairman of the Board, President and Chief Executive Officer

 

 

ALPHARMA BERMUDA g.P.

by: Alpharma (Bermuda) Inc.

Its: General Partner

   

By:

/s/ Einar Thorstensen



Name: Einar Thorstensen



Title:

 

 

BARRE PARENT CORPORATION

   

By:

/s/ Matthew Farrell

 

Name: Matthew Farrell

 

Title: President

 

 

Purepac Pharmaceutical Holdings, Inc.

   

By:

/s/ Robert F. Wrobel

 

Name: Robert F. Wrobel

 

Title: Secretary

 



 



Alpharma U.S. Inc.

   

By:

/s/ Matthew Farrell

 

Name: Matthew Farrell

 

Title: President

 

 

ALPHARMA (U.K.) LIMITED

   

By:

   

Name:

 

Title:

   

COX INVESTMENTS LIMITED

   

By:

                                                                         

 

Name:

 

Title:

 

Alpha-Lux Investments S.a.r.l.

   

By:

/s/ Robert F. Wrobel

 

Name: Robert F. Wrobel

 

Title: Manager

       

By:

/s/ Einar Thorstensen

 

Name: Einar Thorstensen

 

Title: Manager

 



 



Alpharma ApS

   

By:

/s/ Ingrid Wiik

 

Name: Ingrid Wiik

 

Title: Member of the Board

       

By:

/s/ Carl Aake Carlsson

 

Name: Carl-Aake Carlsson

 

Title: Member of Board

 

 

Alpharma Holding, Inc.

   

By:

/s/ Einar Thorstensen

 

Name: Einar Thorstensen

 

Title: Secretary

 

 

Alpharma AS

   

By:

/s/ Ingrid Wiik

 

Name: Ingrid Wiik

 

Title: Chairman of the Board

       

By:

/s/ Carl Aake Carlsson

 

Name: Carl-Aake Carlsson

 

Title: Member of the Board



 



 

ACTAVIS GROUP HF.

   

By:

/s/ Robert Wessman

 

Name: Robert Wessman

 

Title: President and Chief Executive Officer



